Exhibit 10.1

Published CUSIP Number:                    

Revolving Credit CUSIP Number:                    

 

 

 

$500,000,000

CREDIT AGREEMENT

dated as of March 9, 2017,

by and among

MITEL US HOLDINGS, INC.,

as U.S. Borrower,

MITEL NETWORKS CORPORATION,

as Canadian Borrower,

the Lenders referred to herein,

as Lenders,

and

CITIZENS BANK, N.A.,

as Administrative Agent,

Swingline Lender and Issuing Lender,

and

BANK OF MONTREAL,

CANADIAN IMPERIAL BANK OF COMMERCE

and

HSBC BANK CANADA,

as Co-Syndication Agents,

and

BANK OF AMERICA, N.A.,

EXPORT DEVELOPMENT CANADA

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

CITIZENS BANK, N.A.,

BMO CAPITAL MARKETS,

CANADIAN IMPERIAL BANK OF COMMERCE

and

HSBC BANK CANADA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

 

Definitions

     1  

SECTION 1.2

 

Other Definitions and Provisions

     37  

SECTION 1.3

 

Accounting Terms

     37  

SECTION 1.4

 

UCC/PPSA Terms

     38  

SECTION 1.5

 

Rounding

     38  

SECTION 1.6

 

References to Agreement and Laws

     38  

SECTION 1.7

 

Times of Day

     39  

SECTION 1.8

 

Letter of Credit Amounts

     39  

SECTION 1.9

 

Guarantees

     39  

SECTION 1.10

 

Limited Condition Acquisition

     39  

SECTION 1.11

 

Swedish Provisions

     40  

SECTION 1.12

 

Spanish Interpretive Provisions

     40  

ARTICLE II REVOLVING CREDIT FACILITY

     41  

SECTION 2.1

 

Revolving Credit Loans

     41  

SECTION 2.2

 

Swingline Loans

     41  

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     42  

SECTION 2.4

 

Repayment and Prepayment of Revolving Credit and Swingline Loans

     43  

SECTION 2.5

 

Permanent Reduction of the Revolving Credit Commitment

     44  

SECTION 2.6

 

Termination of Revolving Credit Facility

     45  

ARTICLE III LETTER OF CREDIT FACILITY

     45  

SECTION 3.1

 

L/C Facility

     45  

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

     46  

SECTION 3.3

 

Commissions and Other Charges

     46  

SECTION 3.4

 

L/C Participations

     47  

SECTION 3.5

 

Reimbursement Obligation of the Borrowers

     48  

SECTION 3.6

 

Obligations Absolute

     48  

SECTION 3.7

 

Effect of Letter of Credit Application

     49  

SECTION 3.8

 

Resignation of Issuing Lenders

     49  

SECTION 3.9

 

Reporting of Letter of Credit Information and L/C Commitment

     49  

SECTION 3.10

 

Letters of Credit Issued for Subsidiaries

     50  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.11

 

Prepayment of Excess Proceeds

     50  

ARTICLE IV TERM LOAN FACILITY

     50  

SECTION 4.1

 

Initial Term Loan

     50  

SECTION 4.2

 

Procedure for Advance of Term Loan

     50  

SECTION 4.3

 

Repayment of Term Loans

     50  

SECTION 4.4

 

Prepayments of Term Loans

     51  

ARTICLE V GENERAL LOAN PROVISIONS

     53  

SECTION 5.1

 

Interest

     53  

SECTION 5.2

 

Interest Payment and Computation

     54  

SECTION 5.3

 

Maximum Rate

     54  

SECTION 5.4

 

Notice and Manner of Conversion or Continuation of Loans

     55  

SECTION 5.5

 

Fees

     56  

SECTION 5.6

 

Manner of Payment

     56  

SECTION 5.7

 

Evidence of Indebtedness

     57  

SECTION 5.8

 

Sharing of Payments by Lenders

     57  

SECTION 5.9

 

Administrative Agent’s Clawback

     58  

SECTION 5.10

 

Changed Circumstances

     59  

SECTION 5.11

 

Indemnity

     60  

SECTION 5.12

 

Increased Costs

     60  

SECTION 5.13

 

Taxes

     61  

SECTION 5.14

 

Mitigation Obligations; Replacement of Lenders

     65  

SECTION 5.15

 

Incremental Loans

     66  

SECTION 5.16

 

Cash Collateral

     69  

SECTION 5.17

 

Defaulting Lenders

     70  

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

     73  

SECTION 6.1

 

Conditions to Closing and Initial Extensions of Credit

     73  

SECTION 6.2

 

Conditions to All Extensions of Credit

     76  

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     77  

SECTION 7.1

 

Organization; Power; Qualification

     77  

SECTION 7.2

 

Ownership

     77  

SECTION 7.3

 

Authorization; Enforceability

     78  

SECTION 7.4

 

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

     78  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.5

 

Compliance with Law; Governmental Approvals

     78  

SECTION 7.6

 

Tax Returns and Payments

     79  

SECTION 7.7

 

[Reserved]

     79  

SECTION 7.8

 

Environmental Matters

     79  

SECTION 7.9

 

Employee Benefit Matters

     80  

SECTION 7.10

 

Margin Stock

     82  

SECTION 7.11

 

Government Regulation

     82  

SECTION 7.12

 

Use of Proceeds

     82  

SECTION 7.13

 

Employee Relations

     82  

SECTION 7.14

 

Burdensome Provisions

     82  

SECTION 7.15

 

Financial Statements

     82  

SECTION 7.16

 

No Material Adverse Effect

     83  

SECTION 7.17

 

Solvency

     83  

SECTION 7.18

 

Ownership of Properties

     83  

SECTION 7.19

 

Litigation

     83  

SECTION 7.20

 

Anti-Terrorism; Anti-Money Laundering; FCPA

     83  

SECTION 7.21

 

Absence of Defaults

     84  

SECTION 7.22

 

Senior Indebtedness Status

     84  

SECTION 7.23

 

Disclosure

     84  

SECTION 7.24

 

Flood Hazard Insurance

     84  

SECTION 7.25

 

Insurance

     85  

SECTION 7.26

 

Security Documents

     85  

SECTION 7.27

 

Quebec Based Collateral

     85  

ARTICLE VIII AFFIRMATIVE COVENANTS

     85  

SECTION 8.1

 

Financial Statements and Budgets

     86  

SECTION 8.2

 

Certificates; Other Reports

     86  

SECTION 8.3

 

Notice of Litigation and Other Matters

     88  

SECTION 8.4

 

Preservation of Corporate Existence and Related Matters

     89  

SECTION 8.5

 

Maintenance of Property and Licenses

     89  

SECTION 8.6

 

Insurance

     90  

SECTION 8.7

 

Accounting Methods and Financial Records

     90  

SECTION 8.8

 

Payment of Taxes and Other Obligations

     90  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.9

 

Compliance with Laws and Approvals

     90  

SECTION 8.10

 

Environmental Laws

     90  

SECTION 8.11

 

Compliance with ERISA; Canadian Pension Plans

     91  

SECTION 8.12

 

[Reserved]

     91  

SECTION 8.13

 

Books and Records; Visits and Inspections; Annual Conference Call

     91  

SECTION 8.14

 

Additional Subsidiaries

     92  

SECTION 8.15

 

Use of Proceeds

     94  

SECTION 8.16

 

Further Assurances

     95  

SECTION 8.17

 

Post-Closing Matters

     95  

SECTION 8.18

 

[Reserved]

     95  

SECTION 8.19

 

Spanish Public Documents

     95  

SECTION 8.20

 

Executive Proceedings and Evidence of Debt

     95  

ARTICLE IX NEGATIVE COVENANTS

     97  

SECTION 9.1

 

Indebtedness

     97  

SECTION 9.2

 

Liens

     99  

SECTION 9.3

 

Investments

     101  

SECTION 9.4

 

Fundamental Changes

     103  

SECTION 9.5

 

Asset Dispositions

     104  

SECTION 9.6

 

Restricted Payments

     105  

SECTION 9.7

 

Transactions with Affiliates

     105  

SECTION 9.8

 

Accounting Changes; Organizational Documents

     106  

SECTION 9.9

 

Payments and Modifications of Subordinated Indebtedness

     106  

SECTION 9.10

 

No Further Negative Pledges; Restrictive Agreements

     107  

SECTION 9.11

 

Nature of Business

     108  

SECTION 9.12

 

[Reserved]

     108  

SECTION 9.13

 

Sale Leasebacks

     108  

SECTION 9.14

 

[Reserved]

     108  

SECTION 9.15

 

Financial Covenants

     108  

SECTION 9.16

 

Canadian Pension Plans

     109  

SECTION 9.17

 

Disposal of Subsidiary Interests

     110  

ARTICLE X DEFAULT AND REMEDIES

     110  

SECTION 10.1

 

Events of Default

     110  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10.2

 

Remedies

     112  

SECTION 10.3

 

Rights and Remedies Cumulative; Non-Waiver; etc.

     113  

SECTION 10.4

 

Crediting of Payments and Proceeds

     114  

SECTION 10.5

 

Administrative Agent May File Proofs of Claim

     115  

SECTION 10.6

 

Credit Bidding

     116  

ARTICLE XI THE ADMINISTRATIVE AGENT

     116  

SECTION 11.1

 

Appointment and Authority

     116  

SECTION 11.2

 

Rights as a Lender

     117  

SECTION 11.3

 

Exculpatory Provisions

     117  

SECTION 11.4

 

Reliance by the Administrative Agent

     118  

SECTION 11.5

 

Delegation of Duties

     118  

SECTION 11.6

 

Resignation of Administrative Agent

     119  

SECTION 11.7

 

Non-Reliance on Administrative Agent and Other Lenders

     120  

SECTION 11.8

 

No Other Duties, Etc.

     120  

SECTION 11.9

 

Collateral and Guaranty Matters

     120  

SECTION 11.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

     121  

SECTION 11.11

 

Appointment for the Province of Quebec

     122  

SECTION 11.12

 

Special Appointment of Administrative Agent for German Security

     122  

SECTION 11.13

 

Parallel Debt Owed to Administrative Agent

     123  

SECTION 11.14

 

Special Appointment of Administrative Agent for Swiss Security

     124  

SECTION 11.15

 

Special Appointment for Spanish Law Purposes

     124  

ARTICLE XII MISCELLANEOUS

     125  

SECTION 12.1

 

Notices

     125  

SECTION 12.2

 

Amendments, Waivers and Consents

     127  

SECTION 12.3

 

Expenses; Indemnity

     129  

SECTION 12.4

 

Right of Setoff

     131  

SECTION 12.5

 

Governing Law; Jurisdiction, Etc.

     132  

SECTION 12.6

 

Waiver of Jury Trial

     133  

SECTION 12.7

 

Reversal of Payments

     133  

SECTION 12.8

 

Injunctive Relief

     133  

SECTION 12.9

 

Successors and Assigns; Participations

     133  

SECTION 12.10

 

Treatment of Certain Information; Confidentiality

     138  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 12.11

 

Performance of Duties

     139  

SECTION 12.12

 

All Powers Coupled with Interest

     139  

SECTION 12.13

 

Survival

     139  

SECTION 12.14

 

Titles and Captions

     139  

SECTION 12.15

 

Severability of Provisions

     139  

SECTION 12.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

     140  

SECTION 12.17

 

Term of Agreement

     140  

SECTION 12.18

 

USA PATRIOT Act, etc.

     140  

SECTION 12.19

 

Independent Effect of Covenants

     141  

SECTION 12.20

 

No Advisory or Fiduciary Responsibility

     141  

SECTION 12.21

 

Judgment Currency

     141  

SECTION 12.22

 

Inconsistencies with Other Documents

     142  

SECTION 12.23

 

Flood Diligence

     142  

SECTION 12.24

 

Quebec Interpretation

     142  

SECTION 12.25

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     143  

 

vi



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A-1

   -   

Form of Revolving Credit Note

Exhibit A-2

   -   

Form of Swingline Note

Exhibit A-3

   -   

Form of Term Loan Note

Exhibit B

   -   

Form of Notice of Borrowing

Exhibit C

   -   

Form of Notice of Account Designation

Exhibit D

   -   

Form of Notice of Prepayment

Exhibit E

   -   

Form of Notice of Conversion/Continuation

Exhibit F

   -   

Form of Officer’s Compliance Certificate

Exhibit G

   -   

Form of Assignment and Assumption

Exhibit H-1

   -   

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

   -   

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

   -   

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

   -   

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

SCHEDULES

Schedule 1.1(a)

   -   

Existing Letters of Credit

Schedule 1.1(b)

   -   

Lease Purchasers

Schedule 1.1(c)

   -   

Commitments and Commitment Percentages

Schedule 7.1

   -   

Jurisdictions of Organization and Qualification

Schedule 7.2

   -   

Subsidiaries and Capitalization

Schedule 7.6

   -   

Tax Matters

Schedule 7.9

   -   

ERISA Plans; Canadian Pension Plans

Schedule 7.13

   -   

Labor and Collective Bargaining Agreements

Schedule 7.25

   -   

Insurance

Schedule 8.14(f)

   -   

Credit Parties, Non-Material Subsidiaries and Excluded Subsidiaries

Schedule 8.17

   -   

Post-Closing Matters

Schedule 9.1

   -   

Existing Indebtedness

Schedule 9.2

   -   

Existing Liens

Schedule 9.3

Schedule 9.4

  

-

-

  

Existing Loans, Advances and Investments

Permitted Reorganization Steps

Schedule 9.7

   -   

Transactions with Affiliates

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada (“Parent”
or the “Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers”
and each individually, a “Borrower”), the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders and CITIZENS BANK, N.A., as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“Administrative Agent” means Citizens, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means, the offices of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 12.21.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:



--------------------------------------------------------------------------------

Pricing

Level

 

Consolidated Total Net

Leverage Ratio

  Commitment
Fee     LIBOR
Rate
Loan     Base Rate
Loan  

I

 

Less than 1.25 to 1.00

    0.25 %      1.75 %      0.75 % 

II

 

Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00

    0.25 %      2.00 %      1.00 % 

III

 

Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00

    0.30 %      2.25 %      1.25 % 

IV

 

Greater than or equal to 2.25 to 1.00, but less than 2.75 to 1.00

    0.35 %      2.50 %      1.50 % 

V

 

Greater than or equal to 2.75 to 1.00

    0.35 %      3.00 %      2.00 % 

The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day after the day on which the Parent provides an Officer’s Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter or Fiscal Year of the Borrowers, as applicable (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
“Pricing Level I” set forth above until the first Calculation Date occurring
after the first full fiscal quarter following the Closing Date and, thereafter
the pricing level shall be determined by reference to the Consolidated Total Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrowers preceding the applicable Calculation Date, and (b) if the Parent
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter or Fiscal Year of the
Borrowers preceding the applicable date on which such Officer’s Compliance
Certificate was required to have been delivered, the Applicable Margin from the
first Business Day following the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on “Pricing Level
V” until the first Business Day following the date on which such Officer’s
Compliance Certificate is delivered, at which time the pricing level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrowers preceding
such Calculation Date. Subject to clause (b) of the preceding sentence, the
applicable pricing level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the pricing level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then promptly, and in any event within three (3) Business
Days following the earlier of (x) any Borrower’s receipt of notice of such
inaccuracy from the Administrative Agent or (y) any Borrower’s actual knowledge
of such inaccuracy, (A) the Borrowers shall immediately deliver to the

 

2



--------------------------------------------------------------------------------

Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Net Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.6. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.15.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citizens Bank, N.A., HSBC Bank Canada, National Association,
Canadian Imperial Bank of Commerce and BMO Capital Markets, in their capacity as
joint lead arrangers and joint bookrunners.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrowers to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the Borrowers or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement,
(e) dispositions of Investments in cash and Cash Equivalents, (f) the transfer
by any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer), (h) the transfer by any Non-Guarantor Subsidiary
of its assets to any other Non-Guarantor Subsidiary and (i) the disposition of
Equity Interests issued by the Parent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent and reasonably satisfactory to the Borrowers.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). In no event shall the Base Rate
be less than 0%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrower” and “Borrowers” each has the meaning assigned thereto in the
introductory paragraph.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Boston, Massachusetts, New York, New York, Chicago, Illinois and Toronto,
Canada, are open for the conduct of their commercial banking business and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, (Canada), The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, (Canada) and the United Nations Act, (Canada), together
with all rules, regulations and interpretations thereunder or related thereto
including, without limitation, the Regulations Implementing the United Nations
Resolutions on the Suppression of Terrorism and the United Nations Al-Qaida and
Taliban Regulations promulgated under the United Nations Act (Canada) and any
similar Canadian legislation in effect from time to time.

“Canadian Borrower” has the meaning assigned thereto in the introductory
paragraph.

“Canadian Credit Parties” means the Canadian Borrower and each Subsidiary
Guarantor that is a Canadian Person.

 

4



--------------------------------------------------------------------------------

“Canadian Multi-Employer Plan” shall mean any Canadian Pension Plan, to which a
Credit Party is required to contribute pursuant to a collective agreement or
participation agreement but which is not administered or sponsored by a Credit
Party.

“Canadian Pension Plan” shall mean any plan, program or arrangement that is a
pension plan for the purposes of any applicable pension benefits legislation or
any tax laws of Canada or a province or territory thereof, whether or not
registered under any such laws, which is maintained, sponsored, administered or
contributed to by, or to which there is or may be an obligation to contribute
by, any Credit Party in respect of any Person’s employment in Canada with such
Credit Party, it being understood that “Canadian Pension Plan” does not include
the Canada Pension Plan administered by the federal government of Canada or the
Quebec Pension Plan administered by the Province of Quebec.

“Canadian Person” means any Person that is formed under the laws of Canada or
any province thereof.

“Canadian Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Parent and each Canadian Subsidiary Guarantor, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any jurisdiction thereof.

“Canadian Subsidiary Guarantor” means each Canadian Subsidiary which has
executed and delivered the Subsidiary Guaranty (or a supplement thereto).

“Canadian Tax Act” means the Income Tax Act (Canada) and the rules and
regulations promulgated thereunder.

“Capital Expenditures” means, with respect to the Borrowers and their
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) the additions to Capital Lease
Obligations during such period, but excluding expenditures for the restoration,
repair or replacement of any fixed or capital asset which was destroyed or
damaged, in whole or in part, to the extent financed by the proceeds of an
insurance policy maintained by such Person.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral”

 

5



--------------------------------------------------------------------------------

shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or Canada or any agency
thereof maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than twelve (12) months from the date of
acquisition thereof and currently having a credit rating of “Prime 1” (or the
equivalent grade) or higher from Moody’s or “A 1” (or the equivalent grade) or
higher from S&P, (c) certificates of deposit maturing no more than twelve
(12) months from the date of acquisition thereof issued by commercial banks
incorporated under the laws of the United States (or any state thereof) or
Canada, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency, (d) time deposits maturing no more than thirty
(30) days from the date of acquisition thereof with commercial banks or savings
banks or savings and loan associations each having membership either in the FDIC
or CDIC or the deposits of which are insured by the FDIC or CDIC and in amounts
not exceeding the maximum amounts of insurance thereunder, (e) any repurchase
agreement having a term of 30 days or less entered into with any Lender or any
commercial institution satisfying the criteria set forth in clause (c) which (i)
is secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii)     has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such commercial institution thereunder and (f) investments,
classified in accordance with GAAP as current assets of the Borrowers or any of
their Subsidiaries, in any money market fund that (i) has substantially all of
its assets invested continuously in investments of the character, quality and
maturity referred to in clauses (a) through (e) above, (ii) has net assets of
not less than $1,000,000,000 and (iii) has the highest rating obtainable from
any of S&P or Moody’s.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“CDIC” means the Canadian Deposit Insurance Corporation.

“Change in Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests of the Parent entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of the Parent; or

 

6



--------------------------------------------------------------------------------

(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness in excess of the Threshold Amount any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrowers or any of their
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein; or

(c)    during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the board of directors of the Parent
(together with any new directors whose election to such board or whose
nomination for election by the stockholders of the Parent was approved by a vote
of a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of the Parent then in office; or

(d)    The Parent shall fail, directly or indirectly, to legally and
beneficially own 100% of the outstanding Equity Interests of the U.S. Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citizens” means Citizens Bank, N.A.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means, collectively, all of the Collateral (as defined in any
Security Document), property subject to a mortgage, charge, deed of trust,
debenture or hypothec under any Loan Document and all other property of whatever
kind and nature, whether now existing or hereafter acquired, pledged or
purported to be pledged as collateral or otherwise subject to a security
interest or other Lien or purported to be subject to a security interest or
other Lien under any Security Document or other Loan Document; provided,
however, that in no case (except as may be required under Section 8.14(b)) will
any property or asset of any Excluded Subsidiary be pledged as collateral, be
subject to a security interest or other Lien, or otherwise be treated as
Collateral, in each case, directly or indirectly for any Obligation of any
Credit Party that is a U.S. Person; provided further, that Equity Interests of
any Excluded Subsidiary may be pledged by the owner thereof to the extent
required by the Loan Documents as Collateral for the Obligations and to the
extent that the pledge of such Equity Interests would not cause the assets of
such Excluded Subsidiary to be treated as supporting, directly or indirectly,
any Obligations of any Credit Party that is a U.S. Person.

 

7



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning assigned thereto in Section 5.5(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrowers and their
Subsidiaries in accordance with GAAP:

(a)    Consolidated Net Income for such period plus

(b)    the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:

(i)    income tax expense;

(ii)    Consolidated Interest Expense;

(iii)    amounts attributable to the depreciation and amortization of assets;

(iv)    non-cash foreign exchange losses;

(v)    extraordinary losses (excluding extraordinary losses from discontinued
operations);

(vi) (I)(A) non-recurring cash charges and (B) cash charges related to headcount
reductions (including associated severance), operational improvements or
efficiencies, and similar restructuring and integration initiatives, in an
aggregate amount not to exceed during any period of four consecutive fiscal
quarters, 10% of Consolidated EBITDA for such period (as calculated before
giving effect to any addbacks pursuant to this clause (vi)(I) for the applicable
period); and (II)(A) non-recurring non-cash charges and (B) non-cash charges
related to headcount reductions (including associated severance), operational
improvements or efficiencies, and similar restructuring and integration
initiatives;

(vii)    costs and expenses directly incurred, within 120 days following the
Closing Date, in connection with the Transactions during such period;

 

8



--------------------------------------------------------------------------------

(viii)    costs and expenses as and when incurred in connection with (x) to the
extent not included in clause (ii) or clause (vii) above, the credit facilities
under this Agreement, (y) any Permitted Acquisition, and (z) any other
acquisition (whether or not consummated); provided that, the amount of costs and
expenses relating to any Permitted Acquisition that may be added back to
Consolidated Net Income pursuant to clause (b)(ix)(y) shall not exceed an amount
equal to 10% of the purchase price for such Permitted Acquisition; and provided,
further, that, the amount of costs and expenses relating to any other
acquisition (whether or not consummated) that may be added back to Consolidated
Net Income pursuant to clause (b)(ix)(z) shall not exceed $10,000,000 for the
applicable period;

(ix)    non-cash charges and losses attributable to stock-based compensation
expense;

(x)    non-cash charges with respect to the write-down or impairment of goodwill
and other intangibles;

(xi)    any reduction in Consolidated Net Income resulting from a change in the
carrying value of any assets or liabilities acquired in connection with the
Transaction or any acquisition, resulting from recording such asset or liability
at fair value as required under GAAP for business combinations; and

(xii)    cost savings, synergies and operating expense reductions (in each case,
net of actual amounts realized), in each case, that are reasonably expected by
the Borrowers in good faith as of any date of determination to be realized
within twenty four (24) months of the action giving rise to such cost savings,
synergy or operating expense reduction, net of the amount of actual benefits
realized from such actions (irrespective of whether any such action has been
taken as of the date of determination); provided that such cost savings,
synergies and operating expense reductions (A) are reasonably identifiable and
factually supportable, and (B) do not exceed during any period of four
consecutive fiscal quarters, 15% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to this clause
(xiii) for the applicable period); provided further that, notwithstanding
anything herein to the contrary, the aggregate amount of all addbacks pursuant
to clauses (vi)(I) and (xii) of this definition shall not exceed during any
period of four consecutive fiscal quarters 20% of Consolidated EBITDA for such
period (as calculated before giving effect to any addbacks pursuant to clauses
(vi)(I) and (xii) of this definition for the applicable period); minus

(c)    to the extent included in determining Consolidated Net Income, but
without duplication, the sum of:

(i)    non-cash foreign exchange gains; and

(ii)    non-recurring non-cash gains during such period (including, without
limitation, gains attributable to the early cancellation of Indebtedness issued
by a Credit Party (including as a result of a debt exchange)).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrowers and
their Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations) for such
period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrowers and their Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (b) below), in which
the Borrowers or any of their Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrowers or any of their Subsidiaries by dividend or other distribution during
such period, (b) the net income (if positive), of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to the Borrowers or any of their Subsidiaries of such net income is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary and (c) any gain or loss from Asset
Dispositions during such period.

“Consolidated Total Assets” means, the consolidated total assets of the
Borrowers and their Subsidiaries as set forth on the consolidated balance sheet
of the Borrowers and their Subsidiaries as of the most recent period for which
financial statements were required to have been delivered pursuant to Section
8.1(a) or (b) (or, prior to the first delivery of such financial statements
after the Closing Date, the most recent balance sheet provided pursuant to
Section 6.1(f)(i)(B)).

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrowers and their Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness (other than Indebtedness set forth in
clause (h) of the definition thereof) of the Borrowers and their Subsidiaries.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the
unrestricted cash and Cash Equivalents of the Credit Parties on such date that
is subject to a first priority Lien (including, to the extent a Deposit Account
Control Agreement is required to perfect or prioritize such a Lien in the
applicable jurisdiction, pursuant to a Deposit Account Control Agreement in
favor of the Administrative Agent for the benefit of the Secured Parties) in an
aggregate amount not to exceed $50,000,000 to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Equity
Interests of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------

“Controlled Account” means each deposit account and securities account that is
subject to a Deposit Account Control Agreement, Securities Account Control
Agreement or other blocked account agreement, as applicable, in form and
substance satisfactory to the Administrative Agent and each of the applicable
Issuing Lenders that is entitled to Cash Collateral hereunder at the time such
Deposit Account Control Agreement or Securities Account Control Agreement is
executed.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party in substantially the form attached as an
exhibit to any applicable Security Agreement, as amended, supplemented, amended
and restated or otherwise modified from time to time.

“Corresponding Multiple of LTM EBITDA” means, with respect to any dollar basket,
as of any date of determination, (a) the amount of such dollar basket divided by
Consolidated EBITDA of the Borrowers and their Subsidiaries for the four fiscal
quarter period ended December 31, 2016 (on a pro forma basis after giving effect
to the Mavenir Sale) multiplied by (b) Consolidated EBITDA for the Borrowers and
their Subsidiaries for the most recent four fiscal quarter period ended prior to
such date for which financial statements have been delivered pursuant to
Section 8.1.

“Covered Person” has the meaning assigned thereto in Section 7.20(a).

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

“CSA” means the Canadian Securities Administrators, or any Governmental
Authority succeeding to any of its principal functions.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code, the Companies’ Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada), the
Winding-Up and Restructuring Act (Canada), the Canada Business Corporations Act
(Canada) where such statute is used by a Person to propose an arrangement and
all other liquidation, conservatorship, bankruptcy, suspension of payments,
assignment for the benefit of creditors, moratorium of any indebtedness,
winding-up, dissolution, judicial management, administration provisional
supervision, supervision or reorganisation a “concordat préventif de la
faillite” or a “gestion contrôlée”, rearrangement, receivership, insolvency,
reorganization or any analogous proceedings (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Credit Parties, composition,
compromise, assignment or arrangement with any creditor of any Credit Parties,
the appointment of a liquidator, judicial manager, receiver and/or manager,
administrative receiver, administrator, compulsory manager, provisional
supervisor, supervisor or other similar officer in respect of any Credit Parties
or any of its assets, the appointment of a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrator receiver,
administrator or similar officer including any similar debtor relief Laws of the
United States, Canada, the Spanish Insolvency Law or any other applicable
jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which, with the
passage of time or the giving of notice or any other condition, would constitute
an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 5.17(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Parent, the Administrative Agent, any Issuing Lender or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Parent that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state, provincial or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.17(b)) upon delivery of written notice of such
determination to the Parent, each Issuing Lender, the Swingline Lender and each
Lender.

“Defined Benefit Plan” shall mean any pension plan or plan that is a “registered
pension plan” as defined in the Canadian Tax Act or is subject to the funding
requirements of applicable pension benefits legislation in any Canadian
jurisdiction that contains a “defined benefit provision” as defined in
subsection 147.1(1) of the Canadian Tax Act.

“Deposit Account Control Agreement” means an agreement, among a Credit Party, a
depository institution, and the Administrative Agent, which agreement is in a
form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than

 

12



--------------------------------------------------------------------------------

solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests is issued pursuant to a plan for the benefit of the Borrowers
or their Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrowers or their Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Disqualified Institution” means business competitors of the Borrowers and their
Subsidiaries that are in the same or similar line of business as any of the
Borrowers or their Subsidiaries (as described in the most recent Annual Report
on Form 10-K of the Parent) and are identified in writing by the Parent to the
Administrative Agent from time to time or are otherwise reasonably apparent to
the Administrative Agent by their name; provided that “Disqualified Institution”
shall exclude any Person that the Parent has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means (a) with respect to any U.S. Borrower, any
Subsidiary organized under the laws of any political subdivision of the United
States; and (b) with respect to any Canadian Borrower, any Subsidiary organized
under the laws of Canada or any province thereof.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Disqualified Institution.

 

13



--------------------------------------------------------------------------------

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any U.S. Pension Plan or Multiemployer Plan that has
at any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“European Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any European country, including, without limitation, Belgium,
Denmark, France, Germany, the Kingdom of Spain, Sweden, Switzerland or any part
of the United Kingdom.

 

14



--------------------------------------------------------------------------------

“European Subsidiary Guarantor” means each European Subsidiary which has
executed and delivered the Subsidiary Guaranty (or a supplement thereto).

“European Security Agreement” means each pledge agreement, security agreement or
other document intended to have the effect of granting a security interest in
any Collateral in favor of the Administrative Agent for the benefit of the
Secured Parties, each executed and delivered by a European Subsidiary Guarantor
or any of its holding companies and in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time or the giving of notice or both has
been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means any Subsidiary of the Parent (1)(i) that is a
Foreign Subsidiary that is a “controlled foreign corporation” within the meaning
of Section 957 of the Code, or (ii) substantially all of whose assets consist of
capital stock of one or more of the Subsidiaries described in clause (i) above,
(2) that is prohibited from guaranteeing or granting Liens to secure the
Obligations by any Applicable Law or that would require any Governmental
Approval to guarantee or grant Liens to secure the Obligations (unless such
consent, approval, license or authorization has been received), (3) that is
prohibited by any applicable contractual requirement from guaranteeing or
granting Liens to secure the Obligations on the Closing Date or at the time such
Subsidiary becomes a Subsidiary (and for so long as such restriction or any
replacement or renewal thereof is in effect), but in any case only to the extent
such prohibition exists on the Closing Date or on the date such Subsidiary
becomes a Subsidiary and such prohibition was not entered into in anticipation
of the Closing Date or such Subsidiary becoming a Subsidiary or (4)(x) with
respect to which the Administrative Agent and the Borrowers reasonably agree
that the cost or other consequences (including stamp taxes, duties, notary fees
and registration and legal costs and expenses) of such Subsidiary providing a
Guarantee of or granting Liens to secure the Obligations are likely to be
excessive in relation to the value to be afforded thereby (it being agreed that
any Foreign Subsidiary organized in Denmark, France or Sweden shall be deemed to
be a Subsidiary subject to this clause (4)(x)) or (y) to the extent that such
Subsidiary providing such a Guarantee or granting such Liens could reasonably be
expected to result in adverse tax consequences as determined in good faith by
the Borrowers. Notwithstanding the foregoing, “Excluded Subsidiary” shall not
include any Subsidiary that the Parent has designated as no longer being an
“Excluded Subsidiary” by written notice delivered to the Administrative Agent
from time to time.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 5.14(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.13(g), (d) any United States
federal withholding Taxes imposed under FATCA and (e) any Canadian federal
withholding Taxes imposed on the payment as a result of having been made to a
Recipient that, at the time of making such payment, (i) is a Person with which a
Canadian Credit Party does not deal at arm’s length (for the purposes of the
Canadian Tax Act), or (ii) is a “specified shareholder” (as defined in
subsection 18(5) of the Canadian Tax Act) of a Canadian Credit Party or does not
deal at arm’s length (for the purposes of the Canadian Tax Act) with such a
“specified shareholder”.

“Existing Credit Agreement” means, that certain Credit Agreement, dated
April 29, 2015, by and among the Borrowers, certain financial institutions party
thereto and Bank of America, N.A., as administrative agent and as collateral
agent and Bank of America, N.A. (acting through its Canada branch), as Canadian
administrative agent and Canadian collateral agent, as amended, restated,
supplemented or otherwise modified prior to the date hereof.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and any related laws or
official administrative guidance) implementing the foregoing.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95213, §§ 101.104), as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

 

16



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” means the fee letter agreement dated March 9, 2017 among the
Borrowers and Citizens Bank, N.A.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any U.S. Person.

“Fiscal Year” means the fiscal year of the Borrowers and their Subsidiaries
ending on December 31.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) or any successor statute
thereto, as in effect from time to time, (ii) the Flood Insurance Reform Act of
2004 or any successor statute thereto, as in effect from time to time and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 or any successor
statute thereto, as in effect from time to time.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Foreign Pledge Agreement” means any pledge agreement or other security
agreement or instrument governed by the laws of a jurisdiction other than the
United States or any state thereof executed and delivered by any Borrower or any
of its Subsidiaries pursuant to the terms of this Agreement, in form and
substance satisfactory to the Administrative Agent, as may be necessary or
desirable under the laws of incorporation, organization, formation or
registration of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral.

“Foreign Subsidiary” means any Subsidiary of a U.S. Borrower that is not a U.S.
Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“German Security” has the meaning specified in Section 11.12.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guaranty” means, as the context may require, the Subsidiary Guaranty, the
Parent Guaranty or any other guarantee delivered by a Guarantor in form and
substance satisfactory to the Administrative Agent.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission

 

18



--------------------------------------------------------------------------------

or release of which requires a permit or license under any Environmental Law or
other Governmental Approval, (e) which are deemed by a Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 5.15(a).

“Incremental Lender” has the meaning assigned thereto in Section 5.15(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.15(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.15(a)(ii).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.15(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.15(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.15(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.15(a)(i).

 

19



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under earn-out or similar agreements) which would appear as liabilities on the
balance sheet, except trade payables arising in the ordinary course of business
not more than ninety (90) days past due, or that are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person;

(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;

(h)    all net obligations of such Person under any Hedge Agreements; and

(i)    all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

20



--------------------------------------------------------------------------------

“Initial Term Loan” means the term loan made, or to be made, to the Borrowers by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Intellectual Property Assets” means, collectively and without duplication, the
“Intellectual Property Collateral” (as defined in the U.S. Pledge and Security
Agreement), and any similar term as defined in the Canadian Pledge and Security
Agreement, any European Security Agreement and any other Foreign Pledge
Agreement, and shall include terms of similar meaning referring to the
intellectual property of any Credit Party in any other Security Agreement.

“Interest Period” means, as to each LIBOR Rate Loan (or for calculations of the
Base Rate based on LIBOR), the period commencing on the date such LIBOR Rate
Loan is disbursed or converted to or continued as a LIBOR Rate Loan and ending
on the date one (1), two (2), three (3), or six (6) months or, if agreed by all
of the relevant Lenders, twelve (12) months thereafter, in each case as selected
by the Parent in its Notice of Borrowing or Notice of Conversion/Continuation
and subject to availability; provided that:

(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Parent so as to permit the Borrowers to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amount pursuant to Section 5.11; and

(e)    there shall be no more than six (6) Interest Periods in effect at any
time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

21



--------------------------------------------------------------------------------

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Citizens Bank, N.A. or any successor thereto and
(b) with respect to the Existing Letters of Credit, Bank of America, N.A., in
its capacity as issuer thereof.

“Judgment Currency” has the meaning specified in Section 12.21.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrowers or one or
more of their Subsidiaries from time to time in an aggregate amount equal to the
L/C Sublimit.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $50,000,000 and (b) the Revolving Credit
Commitment.

“Lease Purchase Transaction” means (a) the sale and assignment by a Borrower or
any of its Subsidiaries to a Lease Purchaser of all or a portion of such
Person’s right, title and interest in and to a lease, installment sale contract
or other chattel paper and the schedules, addendums and amendments thereto
arising from the leasing by such Person of telecommunications or related
equipment or support products (or, to the extent recharacterized as a financing,
all Indebtedness secured by a first priority perfected security interest in such
right, title and interest, each a “Purchased Lease”), including all payments to
become due thereunder and all guaranties and collateral pertaining thereto,
(b) the granting of (or assignment of) a first priority perfected security
interest in the Purchased Leases, all telecommunications and other equipment
subject to or covered by the Purchased Leases, together with all replacements
and substitutions of the foregoing and all attachments, accessories, accessions,
parts and components thereto, and any lock-box account into which payments are
made in connection with the Purchased Leases, whether now or are hereafter
acquired, and all proceeds thereof (including insurance proceeds) (the
“Purchased Lease Collateral”) and (c) where applicable, the assignment of all
residual rights in such equipment and the proceeds therefrom (“Residual
Positions”), in each case for the foregoing clauses (a) through (c) on terms and
conditions generally consistent with the past practice of the Parent and its
Subsidiaries as of the Closing Date and without any material change to the
Parent’s or the applicable Subsidiary’s liabilities thereunder.

“Lease Purchaser” means any Person in the business of purchasing or otherwise
securitizing revenue streams from lease transactions including those entities
listed on Schedule 1.1(b).

“Legal Reservations” means: (a) the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors; (b) the time barring of claims, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim; (c) similar principles, rights and remedies under the laws of any
relevant jurisdiction; and (d) any other matters which are set out as
qualifications or reservations as to matters of law of general application in
any legal opinions supplied to a Secured Party as a condition precedent under
this Agreement.

 

22



--------------------------------------------------------------------------------

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.15,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.15.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Notwithstanding
anything to the contrary contained herein, a letter of credit issued by any
Issuing Lender (other than Citizens at any time it is also acting as
Administrative Agent) shall not be a “Letter of Credit” for purposes of the Loan
Documents until such time as the Administrative Agent has been notified in
writing of the issuance thereof by the applicable Issuing Lender.

“LIBOR” means,

(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =

  

LIBOR

 

   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, assignment by way of security, security interest, hypothec,
hypothecation or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

“Limited Condition Acquisition” means any Permitted Acquisition or Investment
not prohibited hereunder in any assets, business or Person, in each case the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter, the Master
Intercompany Note, the Master Intercompany Subordination Agreement and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Secured Party in connection with
this Agreement or otherwise referred to herein or contemplated hereby (excluding
any Secured Hedge Agreement and any Secured Cash Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Mavenir Sale” means the sale of 100% of the equity of Mitel Mobility Inc.
(f/k/a Mavenir Systems, Inc.), a Delaware corporation, pursuant to that certain
Stock Purchase Agreement, dated as of December 18, 2016, by and among the
Parent, the U.S. Borrower, Mitel Mobility Inc. (f/k/a Mavenir Systems, Inc.),
Sierra Private Holdings III LLC and, solely for purposes of Sections 2.2(d),
2.2(h) and 7.22 thereof, Sierra Private Investments, L.P.

“Master Intercompany Note” means that certain Intercompany Note, dated as of the
Closing Date, by and among the Parent, the U.S. Borrower, and the Subsidiaries
of the Parent from time to time party thereto.

 

24



--------------------------------------------------------------------------------

“Master Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the Closing Date, by and among the Parent,
the U.S. Borrower, the Subsidiaries of the Parent from time to time party
thereto and the Administrative Agent.

“Material Acquisition” means an acquisition permitted under this Agreement with
an aggregate purchase price greater than or equal to $40,000,000.

“Material Adverse Effect” means, with respect to the Borrowers and their
Subsidiaries, (a) an effect that results in or causes, or could reasonably be
expected to result in or cause, a material adverse effect on the business,
assets, properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrowers and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party or (c) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document. In no event shall the Mavenir Sale be deemed
to constitute a Material Adverse Effect.

“Material Subsidiary” means, at any given time, any Subsidiary of the Parent
that (a) generates more than 5% of the Consolidated revenues of the Borrowers
and their Subsidiaries on a pro forma basis for the four (4) fiscal quarter
period most recently ended or (b) owns (excluding intercompany balances) more
than 5% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter of the Borrowers; provided, however, that if at any time
there are Subsidiaries (other than Excluded Subsidiaries) which are not
classified as “Material Subsidiaries” but which collectively (i) generate more
than 15% of Consolidated revenues of the Borrowers and their Subsidiaries on a
pro forma basis for the four (4) fiscal quarter period most recently ended or
(ii) own (excluding intercompany balances) more than 15% of Consolidated Total
Assets as of the last day of the most recently ended fiscal quarter of the
Borrowers, then the Parent shall within forty-five (45) days after the end of
such fiscal quarter designate one or more of such Subsidiaries (other than, for
the avoidance of doubt, Excluded Subsidiaries) as Material Subsidiaries and
cause any such Subsidiaries to comply with the provisions of Section 8.14 such
that, after such Subsidiaries become Subsidiary Guarantors hereunder, the
Subsidiaries (other than Excluded Subsidiaries) that are not classified as
“Material Subsidiaries” shall collectively generate 15% or less of Consolidated
revenues attributable to the Borrowers and their Subsidiaries and collectively
own (excluding intercompany balances) 15% or less of Consolidated Total Assets,
in each case as of the relevant time period. Each determination of materiality
pursuant to this definition shall take place concurrently with the delivery of
financial statements pursuant to Section 8.1 and upon the formation or
acquisition of any new Subsidiary or any Permitted Acquisition by an existing
Subsidiary. Notwithstanding the foregoing, “Material Subsidiary” shall include
any Subsidiary that the Parent has designated as being a “Material Subsidiary”
by written notice delivered to the Administrative Agent from time to time, which
notice shall be revocable at any time so long as the relevant Subsidiary does
not at such time otherwise satisfy the definition of a “Material Subsidiary”.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

 

25



--------------------------------------------------------------------------------

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of, which Indebtedness is required to be repaid in
connection with such transaction or event, and (b) with respect to any Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrowers (other than the
Borrowers) that is not a Subsidiary Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.4.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition or other Insolvency Proceeding)
the Loans, (b) the L/C Obligations and (c) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations,

 

26



--------------------------------------------------------------------------------

obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, treasurer or controller of the Parent substantially in the form
attached as Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
pursuant to Section 5.14).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 5.14).

“Parent Guaranty” means the Parent Guaranty executed and delivered by the
Parent, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“Patent Enforcement Party” means a Person with whom the Parent or any of its
Subsidiaries has entered into a binding contractual arrangement for the
enforcement against third party infringers of intellectual property rights on
behalf of the Parent or any of its Subsidiaries.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party in substantially the form attached as an exhibit
to any applicable Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” means an acquisition or any series of related
acquisitions by a Borrower or a Subsidiary Guarantor of (a) all or substantially
all of the assets or a majority of the outstanding Equity Interests which have
the ordinary voting power for the election of directors of the board of
directors (or equivalent governing body) or economic interests of a Person,
(b) a Person that is incorporated, formed or organized by a merger, amalgamation
or consolidation or any other combination with such Person or (c) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 9.11, in each case so long
as:

(i)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;

(ii)    the Credit Parties shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the acquisition on a pro
forma basis, (A) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 9.15 and (B) the Consolidated Total Net Leverage
Ratio shall be less than or equal to 3.25 to 1.00;

(iii)    to the extent required by Section 8.14, the Target shall have become a
Subsidiary Guarantor and the Administrative Agent, on behalf of the Secured
Parties, shall have received (or shall receive in connection with the closing of
such acquisition) a first priority perfected security interest in all property
(including, without limitation, Equity Interests) acquired with respect to the
Target in accordance with the terms of Section 8.14 and the Parent shall have
delivered to the Administrative Agent all documents required to be delivered
pursuant to, and in accordance with, Section 8.14;

(iv)    the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, (C) Consolidated projected income statements of
the Credit Parties and their Subsidiaries (giving effect to such acquisition),
and (D) not less than five (5) Business Days prior to the consummation of any
Permitted Acquisition with a purchase price in excess of $25,000,000, a
certificate executed by an Responsible Officer of the Parent certifying that
such Permitted Acquisition complies with the requirements of this Agreement;

(v)    such acquisition shall not be a “hostile” acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target (or to the extent not
a Person, the seller with respect to the Target); and

(vi)    to the extent that the Consolidated Total Net Leverage Ratio calculated
on a pro forma basis after giving effect to such acquisition is greater than
2.50 to 1.00, the aggregate consideration (including, without limitation, equity
consideration, earn out obligations, deferred compensation, non-competition
arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Borrowers and their Subsidiaries) paid by the Credit Parties and
their Subsidiaries with respect to any Target which shall be an Excluded
Subsidiary or otherwise not become a Credit Party in connection with any single
acquisition shall not exceed the greater of $50,000,000 and the Corresponding
Multiple of LTM EBITDA thereof.

 

28



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Platform” has the meaning assigned thereto in Section 8.2.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Administrative Agent’s Lien on any Collateral are
governed by the personal property security laws of any jurisdiction in Canada
other than the laws of the Province of Ontario, “PPSA” means those personal
property security laws (including the Civil Code of Quebec) in such other
jurisdiction in Canada for the purposes of the provisions hereof relating to
such attachment, perfection or priority and for the definitions related to such
provisions.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Purchased Lease Collateral” is defined in the definition of “Lease Purchase
Transaction”.

“Purchased Lease” is defined in the definition of “Lease Purchase Transaction.”

“Purchase Price” means, with respect to a Purchased Lease, the present value
(calculated at the discount rate applicable to the relevant Lease Purchase
Transaction) of the aggregate payments due or to become due under such Purchased
Lease.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quebec Security Documents” means, any deeds of hypothecs and all other security
documents governed by the laws of the Province of Quebec, each in form and
substance satisfactory to the Administrative Agent, executed and delivered by a
Credit Party to the Administrative Agent to secure the Obligations, and each as
amended, restated, supplemented or modified from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

 

29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Repurchase Price” means, with respect to a Purchased Lease, the sum of (x) the
present value (calculated at the same discount rate as the discount rate used to
calculate the purchase price to be paid when such Purchased Lease was sold to
the relevant Lease Purchaser) of the aggregate payments due or to become due
under such Purchased Lease and (y) the scheduled adjustment amount applicable to
the period during which such Repurchase Price is being calculated (which
scheduled adjustment amount shall not exceed 5% of the amount referred to in
clause (x)).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders; provided, however, the Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Residual Positions” is defined in the definition of “Lease Purchase
Transaction.”

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Parent and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.15) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.15). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $350,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(c).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(c).

 

30



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.15).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) March 9,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrowers pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanction(s)” means (i) any international economic sanction or trade embargo
administered or enforced by United States government (including, without
limitation, U.S. Department of Treasury’s Office of Foreign Assets Control and
the U.S. Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority and any
Canadian economic sanctions, including under the Special Economic Measures Act
(Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada) and the Criminal Code (Canada) and, in each case,
the regulations promulgated thereunder, and (ii) with regard to any Person
resident in the Federal Republic of Germany “Sanction(s)” means any
international economic sanction administered or enforced by the government of
the Federal Republic of Germany by virtue of German law or applicable
international treaties, the United Nations Security Council and the European
Union.

 

31



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the UCC or in any applicable Canadian securities transfer legislation) over the
securities account(s) described therein, as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Security Agreement” means, as the context may require, the U.S. Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, the Quebec
Security Documents, the Swiss Security Agreements, the Security Trust Deed, the
U.K. Security Agreement and any other European Security Agreements.

“Security Documents” means the collective reference to each Guaranty, any
Security Agreement, any Deposit Account Control Agreement, any Securities
Account Control Agreement, any Mortgage, any Copyright Security Agreement, any
Trademark Security Agreement, any Patent Security Agreement, any Foreign Pledge
Agreement and each other agreement or writing pursuant to which any Credit Party
pledges or grants a security interest in any Property or assets securing the
Secured Obligations.

“Security Trust Deed” means the security trust deed entered into by the
Administrative Agent as of the Closing Date, as amended, supplemented, amended
and restated or otherwise modified from time to time.

“Security Trustee” has the meaning set forth in Section 11.1(c).

“Solvent” and “Solvency” means, with respect to any Person and its Subsidiaries
on any date of determination, that on such date (a) the fair value of the
property of such Person and its Subsidiaries on a Consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a Consolidated basis, (b) the present fair
salable value of the assets of such Person and its Subsidiaries on a
Consolidated basis is not less than the amount that will be required to pay the
probable liability of such Person and its Subsidiaries on a Consolidated basis
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it or its Subsidiaries will, incur debts or
liabilities beyond such Person’s and its Subsidiaries’ ability to pay such

 

32



--------------------------------------------------------------------------------

debts and liabilities as they mature, (d) such Person and its Subsidiaries are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which such Person’s and its Subsidiaries’
property on a Consolidated basis would constitute an unreasonably small capital,
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business and
(f) such Person is “solvent” or not “insolvent”, as applicable, within the
meaning given to those terms and similar terms under applicable Debtor Relief
Laws. The amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

“Spanish Capital Companies Law” means Real Decreto Legislativo 1/2010, de 2 de
Julio, por el que se aprueba el texto refundido de la Ley de Sociedades de
Capital, as amended from time to time.

“Spanish Civil Code” means the Spanish Código Civil, as amended from time to
time.

“Spanish Civil Procedural Law” has the meaning assigned thereto in Section 8.10.

“Spanish Credit Party” means any Credit Party incorporated in Spain.

“Spanish Insolvency Law” means Ley 22/2003, de 9 de julio, Concursal, as amended
from time to time.

Spanish Public Document” means any Spanish documento público, being either any
escritura pública granted or any póliza intervenida by a Spanish notary public.

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year, as per the applicable flood
maps.

“Specified Equity Contribution Request” has the meaning assigned thereto in
Section 9.15.

“Specified Equity Contribution” has the meaning assigned thereto in
Section 9.15.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “pro forma compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis or after giving pro forma effect thereto.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrowers or any of their Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such

 

33



--------------------------------------------------------------------------------

corporation, partnership, limited liability company, unlimited liability company
or other entity shall have or might have voting power by reason of the happening
of any contingency). Unless otherwise qualified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrowers.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Parent which are or which become a party to (a) any Guaranty
or any Security Agreement or (b) other relevant guaranty agreement pursuant to
Section 8.14(a) or (b).

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
each Canadian Subsidiary, each U.S. Subsidiary, each European Subsidiary and
each other Subsidiary, in each case, that is required by the terms of this
Agreement to execute and deliver same (including by means of a supplement
thereto), as amended, supplemented, amended and restated or otherwise modified
from time to time (it being understood that the Subsidiary Guaranty (or
supplement thereto, as applicable) executed by any non-U.S. Subsidiary may be
modified as may be required to comply with laws or market practice in the
jurisdiction of organization of the applicable Subsidiary); provided, however,
that in no case will any Excluded Subsidiary be a guarantor, directly or
indirectly, of any Obligation of any Credit Party that is a U.S. Person.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $25,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Citizens in its capacity as swingline lender hereunder
or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swiss Security Agreement” means each pledge agreement, assignment by way of
security and/or other security document that is expressed to be or is construed
to be governed by Swiss law, in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, novated and restated or
otherwise modified from time to time.

“Swiss Security” means any security interest or other Lien created to and/or in
favor of the Secured Parties under a Swiss Security Agreement.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

34



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrowers hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(c), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Term Loan Lenders on the Closing Date shall be
$150,000,000. The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on Schedule
1.1(c).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.15).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) March 9, 2022, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(c).

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
U.S. Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a U.S. Pension Plan, the filing of a notice of intent to
terminate a U.S. Pension Plan or the treatment of a U.S. Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any U.S. Pension
Plan by the PBGC, or (e) any other event or condition which would constitute
grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a

 

35



--------------------------------------------------------------------------------

trustee to administer, any U.S. Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any U.S. Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Threshold Amount” means $35,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Term Loans and Revolving Credit Exposure of such Lender at such
time.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Credit Party substantially in the form attached as an
exhibit to any applicable Security Agreement, as amended, supplemented, amended
and restated or otherwise modified from time to time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable, and
disclosed to the Administrative Agent in writing.

“Transactions” means, collectively, (a) the Mavenir Sale, (b) the repayment in
full of all Indebtedness outstanding under the Existing Credit Agreement,
(c) the initial Extensions of Credit, and (d) the payment of the Transaction
Costs incurred in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“U.K. Security Agreement” means the English law security agreements executed and
delivered by a European Subsidiary Guarantor incorporated or organized in any
part of the United Kingdom, in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“United States” means the United States of America.

“U.S. Borrower” has the meaning assigned thereto in the introductory paragraph..

“U.S. Credit Party” means any U.S. Borrower and any other Credit Party that is a
U.S. Person.

“U.S. Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained, funded or administered for the employees
of any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

36



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Canadian Borrower, the U.S. Borrower and each
Subsidiary Guarantor from time to time party thereto, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.13(g).

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
a Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than such Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) all
references to “province” and like terms shall include “territory” and like
terms, and (k) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including”.

SECTION 1.3    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied

 

37



--------------------------------------------------------------------------------

on a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered Consolidated
financial statements of the Borrowers, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrowers and their Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)    If, at any time, any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such ratio or
requirement (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)    Any other term or condition of this Agreement to the contrary
notwithstanding (including, without limitation, Section 1.3(a) and the
definition of “Capital Lease”), irrespective of any change in GAAP that may
occur after the Closing Date, no lease shall be considered a Capital Lease for
purposes of any certificates or reports as to financial matters required to be
delivered by the Parent under this Agreement, including without limitation, any
Officer’s Compliance Certificate, if such lease meets either of the following
conditions: (i) such lease is in effect as of the Closing Date and, before
giving effect to such change in GAAP, does not constitute a Capital Lease or
(ii) such lease is entered into after the Closing Date and, without giving
effect to such change in GAAP, would not constitute a Capital Lease; provided,
however, that all financial statements delivered to the Administrative Agent in
accordance with Section 8.1 of this Agreement after the Closing Date which give
effect to such change in GAAP shall be accompanied by a description in
reasonable detail of the adjustments necessary to reconcile such financial
statements with the calculation of Capital Lease Obligations used in the
preparation of any such certificate or report delivered by the Parent under this
Agreement to the extent such calculation is made without giving effect to such
change in GAAP.

SECTION 1.4    UCC/PPSA Terms. Terms defined in the UCC or the PPSA, as
applicable in effect on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions. Subject to the foregoing, the term “UCC” and the “PPSA” refers, as
of any date of determination, to the UCC and the PPSA then in effect.

SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any

 

38



--------------------------------------------------------------------------------

Applicable Law, including, without limitation, the Code, the Canadian Tax Act,
the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act of 1933, the UCC, the PPSA, the Investment Company Act of 1940,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

SECTION 1.9    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

SECTION 1.10    Limited Condition Acquisition. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio, the amount or availability of any basket based on Consolidated EBITDA or
Consolidated Total Assets, or determining other compliance with this Agreement
(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom but excluding determination of compliance with
Section 6.2 in accordance with the terms thereof) in connection with a Specified
Transaction undertaken in connection with the consummation of a Limited
Condition Acquisition, the date of determination of such ratio, the amount or
availability of any basket based on Consolidated EBITDA or Consolidated Total
Assets, and the determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrowers (the Borrowers’ election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”) and if, after such ratios and
other provisions are measured on a pro forma basis after giving effect to such
Limited Condition Acquisition and the other Specified Transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) as if they occurred at the beginning of the most recent
four consecutive fiscal quarter period of the Borrowers most recently ended for
which financial statements have been delivered pursuant to Section 8.1 prior to
the LCA Test Date, the Borrowers could have taken such action on the relevant
LCA Test Date in compliance with such ratios and provisions, such provisions
shall be deemed to have been complied with. For the avoidance of doubt, (x) if
any of such ratios are exceeded as a result of fluctuations in such ratio
(including due to fluctuations in Consolidated EBITDA of the Borrowers and their
Subsidiaries) at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (y) such
ratios and other provisions shall not be tested at the time of consummation of
such Limited Condition Acquisition or related Specified Transactions. If the
Borrowers have made an LCA Election for any Limited Condition Acquisition, then

 

39



--------------------------------------------------------------------------------

in connection with any subsequent calculation of any ratio or basket
availability with respect to any other Specified Transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

SECTION 1.11    Swedish Provisions.

(a)    If any party incorporated in Sweden (for the purposes of this paragraph
(a) of Section 1.11, the “Swedish Obligated Party”) is required to hold an
amount on trust on behalf of any other party (for the purposes of this paragraph
(a) of Section 1.11, the “Beneficiary”), the Swedish Obligated Party shall hold
such money as agent for the Beneficiary in a separate account in accordance with
the Swedish Act of 1944 in respect of assets held on account (Sw. lag (1944:181)
om redovisningsmedel) and shall promptly pay or transfer the same to the
Beneficiary or as the Beneficiary may direct.

(b)    For the avoidance of doubt, the parties agree that if an assignment or
transfer in accordance with Section 12.9 is effected by way of a novation, such
novation shall, in relation to any Security Agreement governed by Swedish law,
be deemed to constitute an assignment (överlåtelse) of the rights and
obligations that are novated. Each assignment or transfer shall include a
proportionate part of the security interests granted under each Security
Agreement governed by Swedish law.

SECTION 1.12    Spanish Interpretive Provisions. In this Agreement, a reference
used in connection with any Spanish Credit Party to:

(a)    an insolvency proceeding includes a declaración de concurso (either a
declaración de concurso necesario or a declaración de concurso voluntario) and
any step or proceeding related to a concurso under the Spanish Insolvency Law
(including, without limitation, any petition filed under article 5 bis of the
Spanish Insolvency Law);

(b)    a winding-up, administration or dissolution includes, without limitation,
disolución, liquidación, procedimiento concursal or any other similar
proceedings under the law of the jurisdiction in which such company is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding up, reorganisation,
bankruptcy, moratorium of payments, division, statutory merger, dissolution,
administration, arrangement, adjustment, protection or relief of debtors;

(c)    a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or the like includes,
without limitation, administración concursal, a liquidador or any other person
or entity performing a similar function;

(d)    a composition, compromise, assignment or arrangement with any creditor
includes the celebration of a convenio concursal or acuerdo extrajudicial de
refinanciación;

(e)    a matured obligation includes, without limitation, any crédito líquído,
vencido y exigible;

(f)    a Security Agreement includes, without limitation, any prenda, hipoteca
and any other garantía real o personal, derecho de retención, crédito
privilegiado, preminencia en el orden de prelación de créditos or other
transaction having the same effect as each of the foregoing;

 

40



--------------------------------------------------------------------------------

(g)    “financial assistance” means: (A) with respect to a Spanish Credit Party
incorporated as a sociedad anónima, financial assistance under article 150 of
the Spanish Capital Companies Law; and (B) with respect to a Spanish Credit
Party incorporated as a sociedad de responsabilidad limitada, financial
assistance under article 143 of the Spanish Capital Companies Law; and

(h)    a person or entity being unable to pay its debts includes that person or
entity being in a state of insolvencia or concurso, as provided for in the
Spanish Insolvency Law.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrowers in Dollars from time to time from the Closing Date
through, but not including, the Revolving Credit Maturity Date as requested by
the Borrowers in accordance with the terms of Section 2.3, (b) after the Closing
Date, the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (c) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

SECTION 2.2    Swingline Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(f) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender agrees that it
will make Swingline Loans to the Borrowers in Dollars from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.

(b)    Repayment.

(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in the form of Revolving Credit Loans in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Revolving Credit Lenders on the books
and records of the Administrative Agent. Each Revolving Credit Lender shall fund
its respective Revolving Credit Commitment Percentage of Revolving Credit Loans
as required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Revolving Credit Lender’s
obligation to fund its respective Revolving Credit Commitment Percentage of a
Swingline Loan shall be

 

41



--------------------------------------------------------------------------------

affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)    The Borrowers shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be repaid. In addition, the Borrowers hereby authorize
the Administrative Agent to charge any account maintained by the Borrowers with
the Swingline Lender (up to the amount available therein) in order to
immediately pay the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the Revolving Credit Lenders are not sufficient to
repay in full the outstanding Swingline Loans requested or required to be
repaid. If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of the Borrowers from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrowers pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3(b) and which such Event of Default has not been waived by the
Required Lenders or the Lenders, as applicable).

(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to repay Swingline Loans in accordance with the terms of this Section
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the repayment of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 10.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be repaid in an amount equal to
its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender payment in
respect such Revolving Credit Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any repayment on account thereof, the
Swingline Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participation interest was funded).

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.16 and Section 5.17.

SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)    Requests for Borrowing. The Parent shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00

 

42



--------------------------------------------------------------------------------

a.m. (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan of its
intention to borrow, specifying (A) the Borrower or Borrowers to whom the
proceeds of such Borrowing shall be delivered; provided that, if the Parent
fails to so specify, the proceeds of such Borrowing shall be delivered to the
Parent, (B) the date of such borrowing, which shall be a Business Day, (C) the
amount of such borrowing, which shall be, (x) with respect to Base Rate Loans
(other than Swingline Loans) in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, and (z) with respect to Swingline Loans in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, (D) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (E) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (F) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto; provided that if the
Borrowers wish to request LIBOR Rate Loans having an Interest Period of twelve
months in duration, such notice must be received by the Administrative Agent not
later than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrowers fail to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrowers request a Borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.

(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender (through
any domestic or foreign branch or affiliate) will make available to the
Administrative Agent, for the account of the applicable Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrowers, at the Administrative Agent’s Office in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrowers identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Parent to the Administrative Agent or as
may be otherwise agreed upon by the Parent and the Administrative Agent from
time to time. Subject to Section 5.9 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of repaying Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)    Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans, to the extent the
Swingline Lender has not been reimbursed in accordance with Section 2.2(b), in
full on the Revolving Credit Maturity Date, together, in each case, with all
accrued but unpaid interest thereon.

 

43



--------------------------------------------------------------------------------

(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrowers agree to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).

(c)    Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan including each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $500,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $1,000,000 or a whole multiple of $500,000 in excess thereof with
respect to LIBOR Rate Loans or a whole multiple of $100,000 in excess thereof
with respect to Swingline Loans. A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day. Each such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.11
hereof. Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Indebtedness, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence and may be revoked by the Borrowers in the event such refinancing is
not consummated (provided that the failure of such contingency shall not relieve
the Borrowers from their obligations in respect thereof under Section 5.11).

(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayment of the Term Loan Facility pursuant to Section 4.4(b), the amount of
such excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, with a corresponding reduction of the Revolving Credit Commitments
in the amount of such prepayment, with remaining proceeds, if any, to be applied
in accordance with Section 3.11.

(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.11 hereof.

(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrowers’ obligations under any Hedge
Agreement entered into with respect to the Loans.

SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.

(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to

 

44



--------------------------------------------------------------------------------

permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $5,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrowers in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrowers from its obligations
in respect thereof under Section 5.11).

(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrowers
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.11 hereof.

(c)    Reduction with Excess Proceeds. If at any time excess proceeds remain
after the prepayment of the Term Loan pursuant to Section 4.4(b), the Revolving
Credit Commitment shall be permanently reduced on the date of (i) the required
prepayment under Section 2.4(d) and (ii) the required Cash Collateralization of
outstanding L/C Obligations pursuant to Section 3.11, by an amount equal to the
amount of such prepayment or Cash Collateral.

SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1    L/C Facility.

(a)    Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrowers or,
subject to Section 3.10, any Subsidiary thereof, Letters of Credit may be issued
on any Business Day from the Closing Date through but not including the
thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Sublimit or (b) the Revolving Credit

 

45



--------------------------------------------------------------------------------

Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $100,000 (or such
lesser amount as agreed to by the applicable Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
applicable Issuing Lender), which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iii) be subject to
the ISP98 as set forth in the Letter of Credit Application or as determined by
the applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York. No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it, or (B) the conditions set forth in Section 6.2
are not satisfied. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.16 and Section 5.17.

SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrowers may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrowers. The
applicable Issuing Lender shall promptly furnish to the Borrowers and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3    Commissions and Other Charges.

(a)    Letter of Credit Commissions. Subject to Section 5.17(a)(iii)(B), the
Borrowers shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a

 

46



--------------------------------------------------------------------------------

letter of credit commission with respect to each Letter of Credit in the amount
equal to the daily amount available to be drawn under such standby Letters of
Credit times the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined, in each case, on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

(b)    Issuance Fee. In addition to the foregoing commission, the Borrowers
shall pay directly to the applicable Issuing Lender, for its own account, an
issuance fee of 0.125% per annum on the average daily maximum amount available
to be drawn under each Letter of Credit issued by such Issuing Lender. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.

(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrowers shall pay or reimburse each Issuing Lender
for such normal and customary reasonable fees, costs, charges and expenses as
are incurred or charged by such Issuing Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit issued by it.

SECTION 3.4    L/C Participations.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrowers through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts

 

47



--------------------------------------------------------------------------------

owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

SECTION 3.5    Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, each Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrowers of the date and
amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the
Parent shall immediately notify such Issuing Lender that the Borrowers intend to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrowers shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on the applicable
repayment date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment, and the Revolving Credit Lenders shall make a Revolving Credit
Loan bearing interest at the Base Rate in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse such Issuing Lender for any draft paid under a
Letter of Credit issued by it is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrowers have elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse such Issuing Lender as provided above,
the unreimbursed amount of such drawing shall bear interest at the rate which
would be payable on any outstanding Base Rate Loans which were then overdue from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full.

SECTION 3.6    Obligations Absolute. The Borrowers’ obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrowers may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrowers also agree that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrowers’ Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrowers and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrowers against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable

 

48



--------------------------------------------------------------------------------

for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrowers
agree that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrowers and shall not result in any liability of such
Issuing Lender or any L/C Participant to the Borrowers. The responsibility of
any Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit issued to it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8    Resignation of Issuing Lenders.

(a)    Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Parent and the
Administrative Agent (or such shorter period of time as may be acceptable to the
Parent and the Administrative Agent).

(b)    Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
removal or resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrowers may, or at the request of such resigned Issuing Lender
the Borrowers shall, use commercially reasonable efforts to, arrange for one or
more of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any L/C Issuer to provide such information pursuant to this Section 3.9
shall limit the obligations of the Borrowers or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.

 

49



--------------------------------------------------------------------------------

SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
The Borrowers hereby acknowledge that the issuance of Letters of Credit for the
account of any of their respective Subsidiaries inures to the benefit of the
Borrowers and that the Borrowers’ business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.11    Prepayment of Excess Proceeds. In the event proceeds remain
after the prepayment of the Term Loan Facility pursuant to Section 4.4(b) and
the prepayment of Revolving Credit Loans pursuant to Section 2.4(d), the amount
of such excess proceeds shall be used on the date of the required prepayment
under Section 4.4(b) to Cash Collateralize the outstanding L/C Obligations, with
a corresponding reduction of the Revolving Credit Commitments in the amount of
such Cash Collateral.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrowers
in Dollars on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date. Notwithstanding the foregoing, if the
total Term Loan Commitment as of the Closing Date is not drawn on the Closing
Date, the undrawn amount shall automatically be cancelled.

SECTION 4.2    Procedure for Advance of Term Loan.

(a)    Initial Term Loan. The Parent shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Parent may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Parent has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.11 of this Agreement). Upon receipt of such Notice of Borrowing from
the Parent, the Administrative Agent shall promptly notify each Term Loan Lender
thereof. Not later than 1:00 p.m. on the Closing Date, each Term Loan Lender
will make available to the Administrative Agent for the account of the
Borrowers, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrowers hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrowers in writing.

(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.15.

SECTION 4.3    Repayment of Term Loans.

(a)    Initial Term Loan. The Borrowers shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of

 

50



--------------------------------------------------------------------------------

March, June, September and December commencing June 30, 2017 as set forth below,
except as the amounts of individual installments may be adjusted pursuant to
Section 4.4 hereof:

 

FISCAL YEAR

  

PAYMENT DATE

   PRINCIPAL
INSTALLMENT
($)  

2017

  

June 30, 2017

   $ 1,875,000     

September 30, 2017

   $ 1,875,000     

December 31, 2017

   $ 1,875,000  

2018

  

March 31, 2018

   $ 1,875,000     

June 30, 2018

   $ 2,812,500     

September 30, 2018

   $ 2,812,500     

December 31, 2018

   $ 2,812,500  

2019

  

March 31, 2019

   $ 2,812,500     

June 30, 2019

   $ 2,812,500     

September 30, 2019

   $ 2,812,500     

December 31, 2019

   $ 2,812,500  

2020

  

March 31, 2020

   $ 2,812,500     

June 30, 2020

   $ 3,750,000     

September 30, 2020

   $ 3,750,000     

December 31, 2020

   $ 3,750,000  

2021

  

March 31, 2021

   $ 3,750,000     

June 30, 2021

   $ 3,750,000     

September 30, 2021

   $ 3,750,000     

December 31, 2021

   $ 3,750,000     

Term Loan Maturity Date

    


The remaining
outstanding principal
amount of the Initial
Term Loan  
 
 
 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b)    Incremental Term Loans. The Borrowers shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.15.

SECTION 4.4    Prepayments of Term Loans.

(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $500,000 in excess thereof and shall be
applied to the outstanding principal installments of the Initial

 

51



--------------------------------------------------------------------------------

Term Loan and, if applicable, any Incremental Term Loans as directed by the
Borrowers. Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.11 hereof. A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any other incurrence of Indebtedness may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or incurrence and may be revoked by the Borrowers in the event such refinancing
is not consummated; provided that the delay or failure of such contingency shall
not relieve the Borrowers from their obligations in respect thereof under
Section 5.11.

(b)    Mandatory Prepayments.

(i)    Debt Issuances. The Borrowers shall make mandatory principal prepayments
of the Loans and/or Cash Collateralize the L/C Obligations in the manner set
forth in clause (vi) below in an amount equal to one hundred percent (100%) of
the aggregate Net Cash Proceeds from any Debt Issuance not permitted pursuant to
Section 9.1. Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

(ii)    Reserved.

(iii)    Asset Dispositions. With respect to any Asset Dispositions, to the
extent the Consolidated Total Net Leverage Ratio is greater than 2.50 to 1.00
after giving effect to such Asset Disposition on a pro forma basis as of the end
of the most recent fiscal quarter or fiscal year for which financial statements
have been delivered pursuant to Section 8.1 and to the extent the aggregate
amount of the proceeds of such Asset Dispositions received by the Parent and its
Subsidiaries in any Fiscal Year exceeds $3,000,000, the Borrowers shall make
mandatory principal prepayments of the Loans and/or Cash Collateralize the L/C
Obligations in the manner set forth in clause (vi) below in amounts equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Asset
Disposition (other than any Asset Disposition permitted pursuant to, and in
accordance with, clauses (a) through (e), (g) or (h) of Section 9.5) in excess
of such $3,000,000 amount; provided that such mandatory prepayment shall not be
required to exceed the amount such that, after giving effect to such prepayment,
the Consolidated Total Net Leverage Ratio calculated on a pro forma basis is
less than or equal to 2.50 to 1.00. Such prepayments shall be made within five
(5) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Borrower or any of its Subsidiaries; provided that, so
long as no Default or Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(iii) to the extent that
such Net Cash Proceeds are reinvested or committed to be reinvested pursuant to
a legally binding agreement in assets used or useful in the business of the
Borrowers and their Subsidiaries within twelve (12) months after receipt of such
Net Cash Proceeds and, if so committed to be reinvested, are thereafter actually
reinvested in assets used or useful in the business of the Borrowers and their
Subsidiaries within six (6) months after the end of such twelve (12) month
period; provided further that any portion of such Net Cash Proceeds not
reinvested or committed to be reinvested pursuant to a legally binding agreement
within such twelve (12) month period or, if so committed to be reinvested,
actually reinvested within such six (6) month period shall be prepaid in
accordance with this Section 4.4(b)(iii) on or before the last day of such
twelve (12) month or six (6) month period, as applicable.

 

52



--------------------------------------------------------------------------------

(iv)    Insurance and Condemnation Events. The Borrowers shall make mandatory
principal prepayments of the Loans and/or Cash Collateralize the L/C Obligations
in the manner set forth in clause (vi) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event. Such prepayments shall be made within three (3) Business
Days after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Borrower or such Subsidiary; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 4.4(b)(iv) to the extent that such Net Cash
Proceeds are reinvested in assets used or useful in the business of the
Borrowers and their Subsidiaries within six (6) months after receipt of such Net
Cash Proceeds by such Borrower or such Subsidiary; provided further that any
portion of the Net Cash Proceeds not actually reinvested within such six
(6) month period shall be prepaid in accordance with this Section 4.4(b)(iv) on
or before the last day of such six (6) month period.

(v)    [Reserved]

(vi)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i), (iii) and (iv) above, the Parent
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Each prepayment of the Loans under this Section shall be applied as
follows: first, ratably between the Initial Term Loans and any Incremental Term
Loans to reduce in direct order of maturity the next four (4) scheduled
principal installments of the Initial Term Loans and any Incremental Term Loans
in respect of the scheduled amortization thereof, second, ratably between the
Initial Term Loans and any Incremental Term Loans to reduce on a pro rata basis
the remaining scheduled principal installments (including the bullet payment due
on the Term Loan Maturity Date) of the Initial Term Loans and any Incremental
Term Loans in respect of the scheduled amortization thereof, third, to the
extent of any excess, to repay the Revolving Credit Loans pursuant to Section
2.4(d) with a corresponding reduction in the Revolving Credit Commitment and
fourth, to the extent of any excess, to Cash Collateralize the outstanding L/C
Obligations pursuant to Section 3.11 with a corresponding reduction in the
Revolving Credit Commitment.

(vii)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.11.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1    Interest.

(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) the Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that, the LIBOR Rate shall not
be available until three (3) Business Days (or four (4) Business Days with
respect to a LIBOR Rate based on a twelve month Interest Period) after the
Closing Date unless the Borrowers have delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.11 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin.

 

53



--------------------------------------------------------------------------------

The Borrowers shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.4.

(b)    Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (i) or (j), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrowers shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter, at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against any Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

SECTION 5.2    Interest Payment and Computation.

(a)    Interest on each Base Rate Loan shall be due and payable in arrears on
the last Business Day of each calendar quarter commencing with the calendar
quarter ending March 31, 2017; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(b)    For the purposes of the Interest Act (Canada) and disclosure thereunder
and with respect to the Canadian Borrower only:

(i)    Whenever any interest or fee payable by the Canadian Borrower is
calculated using a rate based on a year of 360 or 365 days, as the case may be,
the rate determined pursuant to such calculation, when expressed as an annual
rate, is equivalent to (x) the applicable rate based on a year of 360 days or
365 days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be.

(ii)    All calculations of interest payable by the Canadian Borrower under this
Agreement or any other Loan Document to which the Canadian Borrower is a party
are to be made on the basis of the nominal interest rate described herein and
therein and not on the basis of effective yearly rates or on any other basis
which gives effect to the principle of deemed reinvestment of interest. The
parties acknowledge that there is a material difference between the stated
nominal interests rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.

SECTION 5.3    Maximum Rate.

 

54



--------------------------------------------------------------------------------

(a)    In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrowers any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrowers
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrowers under
Applicable Law.

(b)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest payable by the Canadian Borrower in respect of Obligations pursuant to
this Agreement and the other Loan Documents shall be governed by the laws of a
province of Canada or the federal laws of Canada, in no event shall the
aggregate “interest” (as defined in Section 347 of the Criminal Code, R.S.C.
1985, c. C-46, as the same shall be amended, replaced or re-enacted from time to
time) payable by the Canadian Borrower to any of the Administrative Agent or any
Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the “credit advanced” (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the Lenders and the Canadian Borrower and the amount of
such payment or collection shall be refunded by the applicable the
Administrative Agent and the Lenders to the Canadian Borrower. For the purposes
of this Agreement and each other Loan Document to which the Canadian Borrower is
a party, the effective annual rate of interest payable by the Canadian Borrower
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the loans on the basis of annual compounding for
the lawfully permitted rate of interest and, in the event of dispute, a
certificate of a Fellow of the Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Borrower will be conclusive
for the purpose of such determination in the absence of evidence to the
contrary.

SECTION 5.4    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $500,000 or any whole multiple of $100,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrowers desire to convert
or continue Loans as provided above, the Parent shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if the

 

55



--------------------------------------------------------------------------------

Borrowers wish to request LIBOR Rate Loans having an Interest Period of twelve
months in duration, such notice must be received by the Administrative Agent not
later than 11:00 a.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. If the Parent fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted into a Base Rate Loan. Any such automatic conversion to a Base Rate
Loan shall be effective as of the last day of the Interest Period then in effect
with respect to the applicable LIBOR Rate Loan. If the Borrowers request a
conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.5    Fees.

(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.17(a)(iii)(A), the Borrowers shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at the rate per annum specified in the definition of
“Applicable Margin” on the average daily unused portion of the Revolving Credit
Commitment of the Revolving Credit Lenders (other than the Defaulting Lenders,
if any); provided, that the amount of outstanding Swingline Loans shall not be
considered usage of the Revolving Credit Commitment for the purposes of
calculating the Commitment Fee; provided, further, that the amount of issued and
outstanding Letters of Credit shall be considered usage of the Revolving Credit
Commitment for the purpose of calculating the Commitment Fee. The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing with the calendar quarter ending
March 31, 2017 and ending on the date upon which all Obligations (other than
contingent indemnification obligations not then due) arising under the Revolving
Credit Facility shall have been indefeasibly and irrevocably paid and satisfied
in full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrowers shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

SECTION 5.6    Manner of Payment. Each payment by the Borrowers on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such

 

56



--------------------------------------------------------------------------------

Lender at its address for notices set forth herein its Commitment Percentage in
respect of the relevant Credit Facility (or other applicable share as provided
herein) of such payment and shall wire the amount of such credit to each Lender.
Each payment to the Administrative Agent on account of the principal of or
interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.11, 5.12, 5.13 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrowers to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.17(a)(ii).

SECTION 5.7    Evidence of Indebtedness.

(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrowers and their Subsidiaries
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note, and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.8    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.11, 5.12, 5.13 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,

 

57



--------------------------------------------------------------------------------

and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.16 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.9    Administrative Agent’s Clawback.

(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(b)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers has made such payment on such date in accordance herewith and may,
in

 

58



--------------------------------------------------------------------------------

reliance upon such assumption, distribute to the Lenders, the Issuing Lender or
the Swingline Lender, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrowers shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.10    Changed Circumstances.

(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Parent.
Thereafter, until the Administrative Agent notifies the Parent that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrowers to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrowers shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(b)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.

(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Parent and the other Lenders. Thereafter, until the Administrative Agent
notifies the Parent that such circumstances no longer exist, (i) the obligations
of the Lenders to make LIBOR Rate Loans, and the right of the Borrowers to
convert any Loan to a LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan
shall be suspended and

 

59



--------------------------------------------------------------------------------

thereafter the Borrowers may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

SECTION 5.11    Indemnity. The Credit Parties hereby indemnify each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrowers to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrowers to borrow, continue or convert on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Parent through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.12    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such

 

60



--------------------------------------------------------------------------------

Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrowers
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Parent, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender or such other Recipient, as the case may be, notifies the
Parent of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 5.13    Taxes.

(a)    Defined Terms. For purposes of this Section 5.13, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then

 

61



--------------------------------------------------------------------------------

the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Parent by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e)    [Reserved].

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.13,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Parent or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the Parent
or the Administrative Agent as will enable the Parent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.13(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    Any Lender that is a U.S. Person shall deliver to the U.S. Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the

 

62



--------------------------------------------------------------------------------

U.S. Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with

 

63



--------------------------------------------------------------------------------

such supplementary documentation as may be prescribed by Applicable Law to
permit the U.S. Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the U.S. Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the U.S. Borrower or the Administrative Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the U.S.
Borrower or the Administrative Agent as may be necessary for the U.S. Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii)    Without limiting the generality of the foregoing in the event that a
Borrower is a Canadian Person, any Foreign Lender shall, to the extent that it
is legally entitled to do so, deliver to the Canadian Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Canadian Borrower of the Administrative Agent) Canadian Revenue
Agency Forms NR-301, NR-302 or NR-303, as applicable.

(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 5.13(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.13 (including by
the payment of additional amounts pursuant to this Section 5.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

64



--------------------------------------------------------------------------------

(i)    Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.

(j)    Survival. Each party’s obligations under this Section 5.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.14    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.12, or requires the Credit Parties to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.13, then such
Lender shall, at the request of the Parent, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.12 or Section 5.13, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.12, or if the Credit Parties are required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.13, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.14(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.12 or Section 5.13) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;

 

65



--------------------------------------------------------------------------------

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.12 or payments required to be made pursuant to
Section 5.13, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 5.15    Incremental Loans.

(a)    At any time following the Closing Date (but not to exceed five (5) times
in the aggregate during the term of this Agreement), the Parent (on behalf of
the Borrowers) may by written notice to the Administrative Agent elect to
request the establishment of:

(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans ”);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$150,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or whole multiples of $1,000,000 in
excess thereof or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrowers propose that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrowers may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

 

66



--------------------------------------------------------------------------------

(A)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;

(B)    the Administrative Agent and the Lenders shall have received from the
Parent an Officer’s Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrowers are in
compliance with the financial covenants set forth in Section 9.15, both before
and after giving effect (on a pro forma basis) to (x) any Incremental Loan
Commitment, (y) the making of any Incremental Loans pursuant thereto (with any
Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith;

(C)    each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D)    the proceeds of any Incremental Loans shall be used by the Borrowers
(i) to finance Capital Expenditures, Restricted Payments permitted hereunder,
Investments permitted hereunder and Permitted Acquisitions, (ii) to pay fees,
commissions and expenses in connection with the transactions contemplated by
such Incremental Loans and (iii) for working capital and general corporate
purposes of the Borrowers and their Subsidiaries;

(E)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrowers and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

(F)    (1) in the case of each Incremental Term Loan (the terms of which shall
be set forth in the relevant Lender Joinder Agreement):

(x)    such Incremental Term Loan will mature and amortize in a manner
determined by the applicable Incremental Lenders and the Borrowers, on the
applicable Increased Amount Date, but will not in any event have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the Initial Term Loan or a maturity date earlier than the Term Loan
Maturity Date;

(y)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrowers on the applicable Increased Amount Date; provided that if the
Applicable Margin in respect of any Incremental Term Loan exceeds the Applicable
Margin for the Initial Term Loan by more than 0.50%, then the Applicable Margin
for the Initial Term Loan shall be increased so that the

 

67



--------------------------------------------------------------------------------

Applicable Margin in respect of such Initial Term Loan is equal to the
Applicable Margin for the Incremental Term Loan minus 0.50%; provided further in
determining the Applicable Margin(s) applicable to each Incremental Term Loan
and the Applicable Margin(s) for the Initial Term Loan, (AA) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrowers to the Lenders under such Incremental
Term Loan or the Initial Term Loan in the initial primary syndication thereof
shall be included (with OID being equated to interest based on assumed four-year
life to maturity) and (BB) customary arrangement or commitment fees payable to
any Arranger (or its affiliates) in connection with the Initial Term Loan or to
one or more arrangers (or their affiliates) of any Incremental Term Loan shall
be excluded (it being understood that the effects of any and all interest rate
floors shall be included in determining Applicable Margin(s) under this
provision); and

(z)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrowers;

(2)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans and shall be subject to the
same terms and conditions as the Revolving Credit Loans;

(y)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrowers shall pay any and all costs required pursuant to Section 5.11 in
connection with such reallocation as if such reallocation were a repayment); and

(z)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.15, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(G)    (1) any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders under the
Term Loan Facility and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the Initial Term Loan (such prepayments to be
shared pro rata on the

 

68



--------------------------------------------------------------------------------

basis of the original aggregate funded amount thereof among the Initial Term
Loan and the Incremental Term Loans); and

(2)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(H)    such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.15); and

(I)    the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.

(b)    (i) The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.

(ii)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(c)    (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrowers in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

(d)    For the avoidance of doubt, (1) no Incremental Revolving Credit Increase
shall increase the Swingline Commitment or the L/C Commitment and
(2) Incremental Term Loans and Incremental Revolving Credit Increases shall be
available to the Borrowers on the terms and conditions set forth herein
notwithstanding any previous election by the Borrowers to reduce the amount of
the Revolving Credit Commitment under Section 2.5.

SECTION 5.16    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender

 

69



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent) or the Swingline Lender (with a copy
to the Administrative Agent), the Borrowers shall Cash Collateralize the
Fronting Exposure of such Issuing Lender and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 5.17(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a)    Grant of Security Interest. Each of the Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.16 or Section 5.17 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.16 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.17, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.17    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by

 

70



--------------------------------------------------------------------------------

the Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lenders
or the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.16; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.16;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment

 

71



--------------------------------------------------------------------------------

Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 5.16.

(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Parent shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 12.25, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.16.

(b)    Defaulting Lender Cure. If the Parent, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

72



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Trust Deed, the Security Documents (including each Guaranty and each
Security Agreement), together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.

(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Parent to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2015, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect;
(E) the financings and other Transactions contemplated hereby shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations) and (F) each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.

(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a reasonably recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii)    Certificates of Good Standing. Certificates as of a reasonably recent
date of the good standing (or equivalent) of each Credit Party under the laws of
its jurisdiction of incorporation, organization, formation or registration (or
equivalent), as applicable.

 

73



--------------------------------------------------------------------------------

(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).

(c)    Personal Property Collateral.

(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the Liens of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such Liens
constitute valid and perfected first priority Liens thereon (subject to
Permitted Liens).

(ii)    Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax (where applicable) and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code and the PPSA (or applicable judicial docket)
as in effect in each jurisdiction in which filings or recordations under the
Uniform Commercial Code and the PPSA should be made to evidence or perfect
security interests in all assets (excluding real estate) of such Credit Party,
indicating among other things that the assets of each such Credit Party are free
and clear of any Lien (except for Permitted Liens).

(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee and mortgagee on all policies for
property hazard insurance and as additional insured on all policies for
liability insurance), and if requested by the Administrative Agent, copies of
such insurance policies.

(v)    Intellectual Property. The Administrative Agent shall have received
searches of ownership of intellectual property in the appropriate governmental
offices and such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the intellectual property.

(d)    [Reserved].

(e)    Consents; Defaults.

(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, corporate and third party authorizations,
consents and approvals necessary to consummate the transactions contemplated by
this Agreement and the other Loan Documents and all applicable waiting periods
shall have expired without any action being taken

 

74



--------------------------------------------------------------------------------

by any Person that could reasonably be expected to materially restrain, prevent
or impose material adverse conditions on the transactions contemplated by this
Agreement and the other Loan Documents or any portion thereof.

(ii)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

(f)    Financial Matters.

(i)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheets of the Borrowers and their
Subsidiaries as of December 31, 2015, December 31, 2014 and December 31, 2013
and the related audited statements of income and cash flows for the Fiscal Year
then ended and (B) unaudited Consolidated balance sheet of the Borrowers and
their Subsidiaries as of December 31, 2016, September 30, 2016 and June 30, 2016
and related unaudited interim statements of income.

(ii)    Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrowers and their
Subsidiaries, and projections prepared by management of the Borrowers and their
Subsidiaries, of balance sheets, income statements and cash flow statements on
an annual basis for each year during the term of the Credit Facility.

(iii)    Solvency Certificate. The Borrowers shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer,
treasurer or controller of the Parent, that after giving effect to the
Transactions, the Credit Parties and Subsidiaries thereof on a Consolidated
basis are Solvent.

(iv)    [Reserved].

(v)    Mavenir Sale. The Mavenir Sale shall be consummated on or prior to the
Closing Date on terms and conditions not materially inconsistent with the
information provided to the Administrative Agent prior to the date of this
Agreement. The Administrative Agent shall have received a copy, certified by an
officer of the Parent as true and complete, of each material document executed
or delivered in connection with the Mavenir Sale, in each case, as originally
executed and delivered, together with all exhibits and schedules thereto.

(vi)    Payment at Closing. The Borrowers shall have paid or made arrangements
to pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.5 and
any other accrued and unpaid fees or commissions due hereunder, (B) to the
Administrative Agent all fees, charges and disbursements of counsel (including
foreign counsel in each relevant jurisdiction) payable by the Borrowers
hereunder to the extent accrued and unpaid prior to or on the Closing Date.

 

75



--------------------------------------------------------------------------------

(g)    Miscellaneous.

(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

(ii)    Existing Indebtedness. All existing Indebtedness of the Borrowers and
their Subsidiaries (including Indebtedness under the Existing Credit Agreement
but excluding Indebtedness permitted pursuant to Section 9.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.

(iii)    PATRIOT Act, etc. At least two (2) Business Days prior to the Closing
Date, the Administrative Agent shall have received the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer”, anti-money
laundering rules and regulations and Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, to the extent such information has been requested
not less than eight (8) Business Days prior to the Closing Date.

(iv)    Other Documents. All opinions, certificates and other instruments
executed or delivered in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

Notwithstanding anything to the contrary in this Section 6.1, with respect to
any document or action set forth on Schedule 8.17, the execution, delivery or
completion, as applicable, of such document or action shall not be a condition
to the obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letters of Credit, if any, and
shall instead be governed by Section 8.17.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date (provided, that solely in connection with
a drawing under an Incremental Term Loan, clauses (a) and (b) (other than with
respect to an Event of Default under Section 10.1(a), (b), (i) or (j)) are only
required to be satisfied on the date the applicable acquisition agreement is
signed, not on the date of the related Extension of Credit):

(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material

 

76



--------------------------------------------------------------------------------

respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrowers in accordance with Section 2.3(a),
Section 3.2, Section 4.2 or Section 5.4, as applicable.

(d)    Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

(e)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrowers hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, organization, formation
or registration, (b) has the power and authority to own its Properties and to
carry on its business as now being and hereafter proposed to be conducted and
(c) is duly qualified and authorized to do business in each jurisdiction in
which the character of its Properties or the nature of its business requires
such qualification and authorization except in each case to the extent that
failure to be so qualified or in good standing could not reasonably be expected
to result in a Material Adverse Effect. The jurisdictions in which each Credit
Party and each Subsidiary thereof are organized and qualified to do business as
of the Closing Date are described on Schedule 7.1.

SECTION 7.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party (other than the

 

77



--------------------------------------------------------------------------------

Parent) and its Material Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
7.2. The shareholders or other owners, as applicable, of each Credit Party
(other than the Parent) and its Material Subsidiaries and the number of shares
owned by each as of the Closing Date are described on Schedule 7.2. As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or require the issuance of Equity Interests of any Credit Party (other than
the Parent) or any Material Subsidiary thereof, except as described on Schedule
7.2.

SECTION 7.3    Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state, provincial or federal or other Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and the PPSA, (iii) filings with the United States
Copyright Office, the United States Patent and Trademark Office and/or the
Canadian Intellectual Property Office, (iv) the filing of the U.K. Security
Agreement with Companies House, U.K., (v) Mortgage filings with the applicable
county recording office or register of deeds and (vi) the recording of the
pledges over the shares of the Spanish Guarantors in the relevant corporate
books.

SECTION 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, (b) is in compliance with each

 

78



--------------------------------------------------------------------------------

Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it (except in the case of the U.K. Security Agreement which is subject
to filing the U.K. Security Agreement with Companies House, U.K. within 21 days
after the execution and delivery of such agreement) under all Applicable Laws
with any Governmental Authority and has retained all material records and
documents required to be retained by it under Applicable Law except, in the case
of each of clauses (a), (b) and (c), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all material federal, state,
provincial, local and other tax returns required by Applicable Law to be filed,
and has paid, or made adequate provision for the payment of, all material
federal, state, provincial, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). As of the Closing Date, except as set forth on
Schedule 7.6, there is no ongoing audit or examination or, to its knowledge,
other investigation by any Governmental Authority with respect to any material
amount of taxes of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, provincial, local and other material taxes for all
Fiscal Years and portions thereof since the organization of any Credit Party or
any Subsidiary thereof are in the judgment of the Borrowers adequate, and the
Borrowers do not anticipate any additional material taxes or assessments for any
of such years.

SECTION 7.7    [Reserved].

SECTION 7.8    Environmental Matters. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:

(a)    The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;

(b)    Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no Hazardous
Materials at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(c)    No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws nor does any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

 

79



--------------------------------------------------------------------------------

(d)    Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith; and

(f)    There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws.

SECTION 7.9    Employee Benefit Matters.

(a)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Employee Benefit Plans or
Canadian Pension Plans other than those identified on Schedule 7.9;

(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

(c)    As of the Closing Date, no U.S. Pension Plan has been terminated, nor has
any U.S. Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any U.S. Pension Plan, nor has any Credit Party or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA
or the terms of any U.S. Pension Plan on or prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any U.S. Pension Plan;

(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in

 

80



--------------------------------------------------------------------------------

Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

(e)    No Termination Event has occurred or is reasonably expected to occur;

(f)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any U.S. Pension Plan or (iii) any Multiemployer Plan;

(g)    [Reserved];

(h)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, with respect to any Canadian Pension Plan
(i) such Canadian Pension Plan is duly registered under the Canadian Tax Act and
all applicable federal, provincial and territorial pension benefits legislation
and no event has occurred which is reasonably likely to cause the loss of such
registered status, (ii) such Canadian Pension Plan is not a Defined Benefit
Plan, (iii) all material obligations of any Credit Party (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with such Canadian Pension Plan or the funding agreements therefor
have been performed in a timely fashion and there are no outstanding disputes
concerning the assets held pursuant to any such funding agreement that, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect, individually or in the aggregate, (iv) all contributions or premiums
required to be made by any Credit Party to such Canadian Pension Plan have been
made in a timely fashion in accordance with the terms of such Canadian Pension
Plan and applicable requirements of Applicable Law, (v) all employee
contributions to such Canadian Pension Plan required to be made by way of
authorized payroll deduction have been properly withheld by any Credit Party and
fully paid into such Canadian Pension Plan in a timely fashion, (vi) all reports
and disclosures relating to such Canadian Pension Plan required by any
applicable requirements of Applicable Law have been filed or distributed in a
timely fashion, (vii) there have been no improper withdrawals, or applications
of, the assets of any such Canadian Pension Plan, (viii) no amount is owing in
respect of such Canadian Pension Plan under the Canadian Tax Act or any
provincial or territorial taxation statute, (ix) such Canadian Pension Plan is
fully funded both on a going concern basis and on a solvency basis (using
actuarial assumptions and methods which are consistent with the valuations last
filed with the applicable governmental authorities and which are consistent with
generally accepted actuarial principles), (x) no event has occurred which could
give rise to a partial or total wind up of any Canadian Pension Plan, (xi) no
event has occurred which could reasonably be expected to give rise to an Event
of Default under Section 10.1(m), (xii) no condition exists and no event or
transaction has occurred with respect to any Canadian Pension Plan that is
reasonably likely to result in any Credit Party incurring any material
liability, fine or penalty, (xiii) to the best of the knowledge of each Credit
Party, such Canadian Pension Plan is not the subject of an investigation, any
other proceeding, an action or a claim and there exists no state of facts which
after notice or lapse of time or both could reasonably be expected to give rise
to any such proceeding, action or claim, (xiv) the only Canadian Multi-Employer
Plan under which a Credit Party has any liability is set forth in Schedule 7.9
and no Credit Party has any financial obligations thereunder (including, for
greater certainty, on a withdrawal from or termination of such plan) beyond
fixed, periodic amounts required to be contributed pursuant to a collective
agreement

 

81



--------------------------------------------------------------------------------

or participation agreement, (xv) except as disclosed in Schedule 7.9, no Credit
Party maintains, participates in, or has any actual or contingent liability
under any Canadian Pension Plan that is not a Canadian Defined Benefit Plan and
(xvi) except as disclosed in Schedule 7.9, as at the Closing Date, no Credit
Party has any actual or contingent liability with respect to any Defined Benefit
Plan.

SECTION 7.10    Margin Stock. No part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly for any purpose that violates, or
that would require any Lender to make any filings in accordance with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties and their Subsidiaries (a) are not engaged, principally or as one of
their important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” “margin stock” within the respective meanings of
each of such terms under Regulation U and (b) taken as a group do not own
“margin stock” except as identified in the financial statements referred to in
Section 7.15 or delivered pursuant to Section 8.1 and the aggregate value of all
“margin stock” owned by the Credit Parties and their Subsidiaries taken as a
group does not exceed 25% of the value of their assets.

SECTION 7.11    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Credit Party nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby. No Credit Party is an EEA
Financial Institution.

SECTION 7.12    Use of Proceeds. The proceeds of the Extensions of Credit shall
be used by the Borrowers solely (a) to refinance all existing Indebtedness of
the Borrowers and their Subsidiaries (including Indebtedness under the Existing
Credit Agreement but excluding Indebtedness permitted pursuant to Section 9.1),
(b) to finance Capital Expenditures, Restricted Payments permitted hereunder,
Investments permitted hereunder and Permitted Acquisitions, (c) to pay fees,
commissions and expenses in connection with the Transactions, and (d) for
working capital and general corporate purposes of the Borrowers and their
Subsidiaries.

SECTION 7.13    Employee Relations. As of the Closing Date, no Credit Party or
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13. The Borrowers know of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 7.14    Burdensome Provisions. No Subsidiary is party to any agreement
or instrument or otherwise subject to any restriction or encumbrance that
restricts or limits its ability to make dividend payments or other distributions
in respect of its Equity Interests to the Borrowers or any Subsidiary or to
transfer any of its assets or properties to the Borrowers or any other
Subsidiary in each case other than existing under or by reason of the Loan
Documents, Applicable Law or otherwise permitted pursuant to Section 9.10.

SECTION 7.15    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) fairly present in all
material respects on a Consolidated basis the assets, liabilities and financial
position of the Borrowers and their Subsidiaries as at such dates, and the
results of the operations for the periods then ended (other than customary
year-end adjustments for unaudited financial statements and the absence of
footnotes from unaudited financial statements). All

 

82



--------------------------------------------------------------------------------

such financial statements have been prepared in accordance with GAAP. The
projections delivered pursuant to Section 6.1(f)(ii) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable in light of then existing conditions except that such financial
projections shall be subject to normal year end closing and audit adjustments
(it being recognized by the Lenders that such projections are as to future
events and are not to be viewed as facts, that such projections are subject to
significant uncertainties and contingencies, that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results, and that no assurance can be given that the projected
results will be realized).

SECTION 7.16    No Material Adverse Effect. Since December 31, 2015, there has
not occurred any event or condition that has had or could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 7.17    Solvency. The Credit Parties and their Subsidiaries, taken as a
whole, are Solvent.

SECTION 7.18    Ownership of Properties. Each of the Credit Parties and its
Subsidiaries is the owner of, and has good and marketable title to or a valid
leasehold interest in, all of its respective assets, and (after giving effect to
the Transactions) none of such assets is subject to any Lien other than
Permitted Liens.

SECTION 7.19    Litigation. There are no actions, suits or proceedings pending
nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

SECTION 7.20    Anti-Terrorism; Anti-Money Laundering; FCPA.

(a)    To its knowledge, neither Borrower, nor any of its Subsidiaries, is in
violation of the PATRIOT Act or any Canadian Anti-Money Laundering &
Anti-Terrorism Legislation applicable to it. No Borrower, nor any of its
Subsidiaries nor, to the knowledge of such Borrower, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
(any such individual or entity, a “Covered Person”) currently the subject of any
Sanctions, nor is any Borrower or any of its Subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions.

(b)    No Borrower has used or will use, directly or indirectly, the proceeds of
any Extensions of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Covered Person, to
fund any activities of or business with any Covered Person, or in any country or
territory, that in any of the foregoing cases, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Covered Person (including any Covered Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

(c)    Each Borrower represents that no part of the proceeds of the Extensions
of Credit will be used, directly or, to the knowledge of any Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA or any other
applicable anti-bribery law. Each Borrower and each of their Subsidiaries have
conducted their businesses in compliance in all material respects with the FCPA,

 

83



--------------------------------------------------------------------------------

the UK Bribery Act 2010 and other similar applicable anti-corruption legislation
in other jurisdictions, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

SECTION 7.21    Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which constitutes
a default or event of default by any Credit Party or any Subsidiary thereof
under any judgment, decree or order to which any Credit Party or any Subsidiary
thereof is a party or by which any Credit Party or any Subsidiary thereof or any
of their respective properties may be bound or which would require any Credit
Party or any Subsidiary thereof to make any payment thereunder prior to the
scheduled maturity date therefor that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 7.22    Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, evidencing all Subordinated
Indebtedness.

SECTION 7.23    Disclosure. The Borrowers and/or their Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them which
are material to such Person’s business. No financial statement, material report,
material certificate or other material written information furnished by or on
behalf of any Credit Party or any Subsidiary thereof to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any materially untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 7.24    Flood Hazard Insurance. With respect to each parcel of real
property subject to a Mortgage, the Administrative Agent has received (i) such
Special Flood Hazard Determination Forms (each, a “SFHD Form”) flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies as are described in clause (b) below, (ii) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and
(iii) except as the U.S. Borrower has previously given written notice thereof to
the Administrative Agent, there has been no redesignation of any real property
into or out of a Special Flood Hazard Area.

(b)    With respect to each parcel of real property located in the United States
and subject to a Mortgage, the Administrative Agent shall have received (A) a
“life of loan” SFHD Form from an appropriate third party vendor and, (B) if such
parcel of real property is located in a Special Flood Hazard Area:

(i)    notices to (and confirmation of receipt by) the U.S. Borrower as to the
existence of a special flood hazard and, if applicable, the unavailability of
flood hazard insurance under the National Flood Insurance Program because the
community does not participate in the National Flood Insurance Program;

(ii)    to the extent flood hazard insurance is available in the community in
which the real property is located, a copy of one of the following: (w) the
flood hazard insurance policy, (x)

 

84



--------------------------------------------------------------------------------

the U.S. Borrower or other applicable Credit Party’s application for a flood
hazard insurance policy, together with proof of payment of the premium
associated therewith, (y) a declaration page confirming that flood hazard
insurance has been issued to the U.S. Borrower or other applicable Credit Party
or (z) such other evidence of flood hazard insurance satisfactory to the
Administrative Agent and each Lender that is a U.S. Person; and

(iii)    to the extent flood hazard insurance is not available in the community
in which the real property is located, a copy of one of the following: (x) the
flood hazard insurance policy with respect to such real property, (y) the U.S.
Borrower or other applicable Credit Party’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, or (z) such other evidence of flood hazard insurance satisfactory to
the Administrative Agent and each Lender that is a U.S. Person.

SECTION 7.25    Insurance.

The insurance coverage of the Credit Parties and their Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 7.25
as of the Closing Date and such insurance coverage complies with the
requirements set forth in Section 8.6.

SECTION 7.26    Security Documents.

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby. Except as set forth in
the Security Documents, such security interests and Liens are currently (or will
be, upon (a) the filing of appropriate financing statements with the Secretary
of State of the state of incorporation or organization (or elsewhere as required
for perfection under the PPSA or other applicable legislation) for each Credit
Party, the filing of appropriate assignments or notices with the United States
Patent and Trademark Office and the United States Copyright Office, the
recordation of the Mortgages and the filing of the Security Trust Deed, in each
case in favor of the Administrative Agent, on behalf of the Lenders, and (b) the
Administrative Agent obtaining control or possession over those items of
Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, prior to all other
Liens other than Permitted Liens.

SECTION 7.27    Quebec Based Collateral. As of the Closing Date, the fair market
value of the property and assets (real and personal) of the Parent and its
Subsidiaries located in Quebec (exclusive of the value of the Equity Interests
of the Credit Parties) that is not subject to the Quebec Security Documents, as
determined in good faith by the Parent, does not exceed $1,000,000.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower will, and will cause it Subsidiaries and
each other Credit Party and its Subsidiaries to:

 

85



--------------------------------------------------------------------------------

SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a)    Annual Financial Statements. Within ninety (90) days after the end of
each Fiscal Year (commencing with the Fiscal Year ended December 31, 2016), an
audited Consolidated balance sheet of the Borrowers and their Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income and
cash flows and a report containing management’s discussion and analysis of such
financial statements for the Fiscal Year then ended, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent registered public accounting firm reasonably acceptable to the
Administrative Agent (provided that KPMG LLP, Ernst & Young LLP, Deloitte &
Touche LLP and PwC shall be deemed to be reasonably acceptable to the
Administrative Agent), and accompanied by a report and opinion thereon by such
registered public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit
(other than solely with respect to, or resulting solely from, an upcoming
maturity date under any series of Indebtedness occurring within one year from
the time such opinion is delivered or any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period) or with
respect to accounting principles followed by the Borrowers or any of their
Subsidiaries not in accordance with GAAP.

(b)    Quarterly Financial Statements. Within forty-five (45) days after the end
of the first three fiscal quarters of each Fiscal Year (commencing with the
fiscal quarter ended March 31, 2017), an unaudited Consolidated balance sheet of
the Borrowers and their Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Parent in
accordance with GAAP and certified by the chief financial officer, treasurer or
controller of the Parent to present fairly in all material respects the
financial condition of the Borrowers and their Subsidiaries on a Consolidated
basis as of their respective dates and the results of operations of the
Borrowers and their Subsidiaries for the respective periods then ended, subject
to normal year-end adjustments and the absence of footnotes.

(c)    Annual Business Plan and Budget. An annual budget of the Borrowers and
their Subsidiaries on a Consolidated basis, prepared in a manner consistent with
the historical practice of the Borrowers and their Subsidiaries, for the ensuing
four (4) fiscal quarters within thirty (30) days of such annual budget being
approved by the Parent’s board of directors (but in any event not later than
seventy-five (75) days after the end of each Fiscal Year).

SECTION 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed by the
chief financial officer, treasurer or controller of the Parent (w) setting forth
the calculations for the Consolidated Total Leverage Ratio and the Consolidated
Interest Coverage Ratio, (x) stating that no Default has occurred and is
continuing (or, if a

 

86



--------------------------------------------------------------------------------

Default has occurred, specifying the details of such Default and the action that
the applicable Credit Party has taken or proposes to take with respect thereto),
(y) in the case of financial statements delivered pursuant to Section 8.1(b),
setting forth the certification described in Section 8.1(b) and attaching and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto and (z) demonstrating compliance with
Section 8.14(b) as of the end of the applicable period;

(b)    at each time financial statements are delivered pursuant to Section
8.1(a), a certificate of the independent certified public accountants of the
Parent certifying such financial statements that in connection with their audit,
no knowledge was obtained of any Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretation);

(c)    promptly upon receipt thereof, copies of all material reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

(d)    promptly after the furnishing thereof, copies of any notice of default
received from any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;

(e)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

(f)    promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrowers
files with the SEC under Section 13 or 15(d) of the Exchange Act, CSA or with
any other national securities exchange; provided that the delivery of any
financial information pursuant to this clause (f) need not be accompanied by the
Officer’s Compliance Certificate required by clause (a) hereof (it being
understood and agreed that such Officer’s Compliance Certificate shall be
delivered concurrently with the delivery of financial information pursuant to
Sections 8.1(a) or (b) hereof and in accordance with the time periods specified
therein);

(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC, CSA (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;

(h)    promptly, and in any event within five (5) Business Days upon the request
thereof, such other information and documentation required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations (including, without limitation, the PATRIOT Act and
Canadian Anti-Money Laundering & Anti-Terrorism Legislation), as from time to
time reasonably requested by the Administrative Agent or any Lender; and

(i)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

 

87



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Section 8.1 or this Section 8.2
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted on “EDGAR”, the
SEC’s website (as of the date of this Agreement located at www.sec.gov) or
another electronic system to which the Lenders have been granted access or to
which a link is provided on Parent’s website. The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Lenders materials and/or information provided by or
on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, SyndTrak Online or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”). The Borrowers hereby agree that (w) all
Borrower Materials that are to be made public to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, means that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” such Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to such
Borrower or its securities for purposes of United States Federal and state
securities laws or Canadian securities laws, as applicable (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” For the avoidance of doubt, any budgets provided in
accordance with this Agreement shall not be “PUBLIC” documents unless such
budgets are marked “PUBLIC” by a Borrower.

SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than three (3) days with respect to clause (a) below and ten (10) days
with respect to clauses (b) through (g) below after any Responsible Officer of
any Credit Party obtains knowledge thereof) notify the Administrative Agent in
writing of (which shall promptly make such information available to the Lenders
in accordance with its customary practice):

(a)    the occurrence of any Default or Event of Default;

(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

(d)    any labor controversy that has resulted in , or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof,
in each case that could reasonably be expected to have a Material Adverse
Effect;

(e)    any attachment, judgment, lien, levy, garnishment, requirement to pay or
order, in each case exceeding the Threshold Amount, that may be assessed against
or threatened against any Credit Party or any Subsidiary thereof;

 

88



--------------------------------------------------------------------------------

(f)    [reserved]; and

(g)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any U.S. Pension Plan or
to have a trustee appointed to administer any U.S. Pension Plan, (iii) all
notices received by any Credit Party or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA, (iv) the Borrowers obtaining knowledge or
reason to know that any Credit Party or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any U.S. Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA, (v) the institution
of any steps by any Person to terminate or effect a wind-up of any Canadian
Pension Plan, (vi) the failure to make a required contribution to any Canadian
Pension plan if such failure is sufficient to give rise to a Lien under any
applicable requirements of Applicable Law or could be expected to result in
liability in excess of $1,000,000 under any applicable pension benefits
legislation in Canada, (vii) the taking of any action with respect to a Canadian
Pension Plan that is reasonably likely to result in the requirement that any
Credit Party furnish a bond or other security to such Canadian Pension Plan or
any other applicable governmental authority, or (viii) the occurrence of any
event with respect to any Canadian Pension Plan that is reasonably likely to
result in the incurrence by any Credit Party of any material liability, fine or
penalty, and in the notice provide copies of all documentation relating thereto.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or extra-provincial corporation or other entity and authorized to do
business in each jurisdiction in each case to the extent that the failure to do
so could reasonably be expected to have a Material Adverse Effect.

SECTION 8.5    Maintenance of Property and Licenses.

(a)    In addition to the requirements of any of the Security Documents to
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction could not reasonably be expected to result in a Material
Adverse Effect.

(b)    Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as currently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

89



--------------------------------------------------------------------------------

SECTION 8.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance).
Except as set forth in the Security Documents, all such insurance shall,
(a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee. Periodically after the
Closing Date, deliver to the Administrative Agent upon its reasonable request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
Without limiting the foregoing, the U.S. Borrower shall and shall cause each
appropriate Credit Party to (i) maintain, if available, fully paid flood hazard
insurance on all real property that is located in a Special Flood Hazard Area
and that is subject to a Mortgage, on such terms and in such amounts as required
by The National Flood Insurance Reform Act of 1994 (including, but not limited
to, the requirements of “private flood insurance”, if applicable) or as
otherwise reasonably required by the Administrative Agent and each Lender that
is a U.S. Person, (ii) furnish to the Administrative Agent, for delivery to each
Lender that is a U.S. Person, evidence of renewal (and payment of renewal
premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent, for delivery to each
Lender that is a U.S. Person, prompt written notice of any redesignation of any
such improved real property into or out of a Special Flood Hazard Area.

SECTION 8.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties except to the extent that
non-compliance is not material to the operations of the Credit Parties and their
Subsidiaries.

SECTION 8.8    Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property (other than any such amounts the validity of
which is contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP are or will be provided for on the books
of the relevant Credit Party) and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.9    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8.10    Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority

 

90



--------------------------------------------------------------------------------

regarding Environmental Laws except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrowers or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 8.11    Compliance with ERISA; Canadian Pension Plans.

(a)    In addition to and without limiting the generality of Section 8.9,
(i) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (A) comply
with applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (B) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan,
(C) not participate in any prohibited transaction that could result in any civil
penalty under ERISA or tax under the Code and (D) operate each Employee Benefit
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code and (ii) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Employee
Benefit Plan as may be reasonably requested by the Administrative Agent.

(b)    In addition to and without limiting the generality of Section 8.9, (i)
maintain all Canadian Pension Plans in material compliance with all Applicable
Laws and (ii) ensure that there is no material failure to pay or remit any
contributions, premiums or payments relating to Canadian Pension Plans when due;
and (iii) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Canadian Pension Plan as may be
reasonably requested by the Administrative Agent.

SECTION 8.12    [Reserved].

SECTION 8.13    Books and Records; Visits and Inspections; Annual Conference
Call.

(a)    Keep books and records in accordance with GAAP (or, in the case of the
Canadian Borrower and the Foreign Subsidiaries, GAAP or generally accepted
accounting principles applicable in such Person’s jurisdiction) which accurately
reflect all of its business affairs and transactions.

(b)    Permit representatives of the Administrative Agent or any Lender, from
time to time upon prior reasonable notice (which, so long as no Default or Event
of Default has occurred and is continuing, shall be no less than 48 hours) and
at such times during normal business hours, all at the expense of the Borrowers,
to visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided, that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall

 

91



--------------------------------------------------------------------------------

not exercise such rights more often than two(2) times during any calendar year
at the Borrowers’ expense; provided further that upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at the expense of the Borrowers at any time without
advance notice.

(c)    Within ninety (90) days after the close of any Fiscal Year, at the
request of the Administrative Agent or the Required Lenders, hold a meeting via
conference call with all Lenders who choose to participate in such conference
call at which conference call the financial results of the previous Fiscal Year
and the financial condition of the Borrowers and their Subsidiaries and the
budgets presented for the current fiscal year of the Borrowers and their
Subsidiaries shall be reviewed.

SECTION 8.14    Additional Subsidiaries.

(a)    Additional Material Subsidiaries. Promptly after the creation or
acquisition of any Material Subsidiary (other than any Excluded Subsidiary)
(and, in any event, within forty-five (45) days after such creation or
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion) cause such Person to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
applicable Guaranty or such other guaranty document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in this Agreement or in the
applicable Security Documents) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document (it being understood that a Foreign Pledge Agreement governed
by the laws of the jurisdiction of an Excluded Subsidiary shall not be
required), (iii) deliver to the Administrative Agent such opinions, documents
and certificates referred to in Section 6.1 as may be reasonably requested by
the Administrative Agent, (iv) subject to Section 8.14(c), deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
issued by or owned by such Subsidiary (excluding Equity Interests owned by such
Subsidiary in any Person that (x) is not a Material Subsidiary or (y) is a
direct Subsidiary of a First Tier Foreign Subsidiary), (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b)    Additional Subsidiaries. Notwithstanding anything in Sections 8.14(a) or
(c) or the definitions of “Material Subsidiary” or “Excluded Subsidiary” (other
than, for all purposes of this Section 8.14(b), clause (4)(x) of the definition
of “Excluded Subsidiary”) to the contrary, if (i) the Consolidated revenues of
all Subsidiaries that are not Subsidiary Guarantors (including, for the
avoidance of doubt Excluded Subsidiaries and Subsidiaries that are not
designated as “Material Subsidiaries”) as of the last day of the most recently
ended fiscal quarter of the Borrowers exceeds 35% of the Consolidated revenues
of the Parent and its Subsidiaries for the four (4) fiscal quarter period most
recently ended, in each case, on a pro forma basis or (ii) the Consolidated
Total Assets of all Subsidiaries that are not Subsidiary Guarantors (including,
for the avoidance of doubt Excluded Subsidiaries and Subsidiaries that are not
designated as “Material Subsidiaries”) as of the last day of the most recently
ended fiscal quarter of the Borrowers exceeds 35% of the Consolidated Total
Assets of the Parent and its Subsidiaries as at the end of such fiscal quarter,
in each case excluding intercompany balances and as set forth in the financial
statements with respect to such fiscal quarter or, if not presented in such
financial statements, as reasonably determined by the Parent in good faith, then
in either of the foregoing cases the Parent shall cause such Subsidiary or one
or more Subsidiaries, as applicable and necessary, to become a Subsidiary

 

92



--------------------------------------------------------------------------------

Guarantor and provide security in compliance with the provisions of Section
8.14(a) (without giving effect to the limitations set forth in such Section or
in the definitions of “Material Subsidiary” and “Excluded Subsidiary”) so that
the Consolidated revenues and/or Consolidated Total Assets, as applicable, of
all Subsidiaries that are not Subsidiary Guarantors (including, for the
avoidance of doubt Excluded Subsidiaries and Subsidiaries that are not
designated as “Material Subsidiaries”) does not exceed any applicable threshold
set forth in subclause (i) or (ii) of this Section 8.14(b).

(c)    Additional First Tier Foreign Subsidiaries. Notify the Administrative
Agent promptly after any Person becomes a First Tier Foreign Subsidiary that is
a Material Subsidiary and, promptly thereafter (and, in any event, within forty
five (45) days after such notification, as such time period may be extended by
the Administrative Agent in its sole discretion), cause (i) the applicable
Credit Party to deliver to the Administrative Agent Security Documents pledging
sixty-five percent (65%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity Interests) of any such new
First Tier Foreign Subsidiary (including, without limitation, if applicable,
original certificated Equity Interests (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Equity Interests of such new First Tier Foreign Subsidiary,
together with an appropriate undated stock or other transfer power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iii) such Person to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(d)    Real Property Collateral. (i) Promptly after the acquisition of any owned
real property by any Credit Party (except, for the avoidance of doubt, any
Excluded Subsidiary unless otherwise required under Section 8.14(b) hereof) that
is not subject to the existing Security Documents (and, in any event, within ten
(10) days after such acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion), notify the Administrative Agent
and (ii) promptly thereafter (and in any event, within sixty (60) days of such
acquisition (as such time period may be extended by the Administrative Agent, in
its sole discretion), deliver such mortgages, deeds of trust, title insurance
policies, environmental reports, flood diligence, zoning reports, surveys,
opinions of counsel and other documents reasonably requested by the
Administrative Agent in connection with granting and perfecting a first priority
Lien, other than Permitted Liens, on such real property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, all in
form and substance reasonably acceptable to the Administrative Agent; provided
that, the Credit Parties shall not be required to comply with this clause
(b) for owned real property up to an aggregate fair market value of less than or
equal to $5,000,000. Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property located in the
United States acquired by any Loan Party after the Closing Date until (i) the
date that occurs forty-five (45) days after the Administrative Agent has
delivered to the each Lender that is U.S. Person (which may be delivered
electronically) the following documents in respect of such real property: (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a “special flood hazard area”, (x) a notification to the
Borrowers (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrowers (or applicable Credit Party) that flood insurance
coverage is not available and (y) evidence of the receipt by the Borrowers (or
applicable Credit Party) of such notice; and (C) if such notice is required to
be provided to the Borrowers (or applicable Credit Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (ii) the Administrative Agent shall have received
written confirmation from the Lenders that are U.S. Persons that flood insurance
due diligence and flood

 

93



--------------------------------------------------------------------------------

insurance compliance has been completed by each Lender that is a U.S. Person
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

(e)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger or
amalgamation transaction pursuant to a Permitted Acquisition, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger or amalgamation transaction, such new Subsidiary shall not be required to
take the actions set forth in Section 8.14(a), (b) or (c), as applicable, until
the consummation of such Permitted Acquisition (at which time, the surviving
entity of the respective merger transaction shall be required to so comply with
Section 8.14(a), (b) or (c), as applicable, within ten (10) Business Days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

(f)    Exclusions. The provisions of this Section 8.14 shall not apply to assets
as to which the Administrative Agent and the Borrowers shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby. For the
avoidance of doubt, Schedule 8.14(f) sets forth a list of (A) the Credit Parties
as of the Closing Date, (B) the Persons that are expected to become Credit
Parties after the Closing Date pursuant to Section 8.17, (C) non-Material
Subsidiaries of the Parent as of the Closing Date and (D) the Subsidiaries of
the Parent that, as of the Closing Date, are not Credit Parties because they are
Excluded Subsidiaries.

(g)    Removal of Guarantors. (i) If a Borrower provides evidence reasonably
satisfactory to the Administrative Agent that one or more Subsidiary Guarantors
no longer satisfies the definition of a “Material Subsidiary” or that such
Subsidiary Guarantor is no longer required as a Subsidiary Guarantor in order to
satisfy the requirements set forth in Section 8.14(b), then the Administrative
Agent shall promptly release such Subsidiary from its Guaranty and any related
Liens or security interests and such Subsidiary shall thereafter cease to be a
Subsidiary Guarantor (whether as a “Material Subsidiary” or as a Subsidiary
Guarantor pursuant to Section 8.14(b)) for purposes of this Agreement, and the
Administrative Agent agrees to promptly return any stock certificates it
possesses representing any Equity Interests previously pledged by such
Subsidiary, and (ii) if a Borrower provides evidence reasonably satisfactory to
the Administrative Agent that one or more Subsidiary Guarantors satisfies the
definition of an “Excluded Subsidiary” and such Subsidiary Guarantor is no
longer required as a Subsidiary Guarantor in order to satisfy the requirements
set forth in Section 8.14(b), then the Administrative Agent shall promptly
release such Subsidiary from its Guaranty and any related Liens or security
interests and such Subsidiary shall thereafter be an Excluded Subsidiary for
purposes of this Agreement, and the Administrative Agent agrees to promptly
return any stock certificates it possesses representing the Equity Interests
previously pledged by such Subsidiary or (y) issued by such Subsidiary and
previously pledged by another Credit Party, in the case of this clause (y) to
the extent such Equity Interests would not be required to be pledged pursuant to
Section 8.14(c) in the event that such Subsidiary were a newly formed or
acquired Subsidiary.

SECTION 8.15    Use of Proceeds.

(a)    The Borrowers shall use the proceeds of the Extensions of Credit (i) to
refinance all existing Indebtedness of the Borrowers and their Subsidiaries
(including Indebtedness under the Existing Credit Agreement but excluding
Indebtedness permitted pursuant to Section 9.1), (ii) to finance Capital
Expenditures, Restricted Payments permitted hereunder, Investments permitted
hereunder and Permitted Acquisitions, (iii) to pay fees, commissions and
expenses in connection with the Transactions, and (iv) for working capital and
general corporate purposes of the Borrowers and their Subsidiaries.

 

94



--------------------------------------------------------------------------------

(b)    The Borrowers shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted pursuant to Section 5.15, as
applicable.

SECTION 8.16    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien (including,
without limitation, with respect to Liens in after-acquired property), all at
the expense of the Credit Parties. The Borrowers also agree to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents. For the avoidance of doubt, this Section 8.16
shall be subject to any exceptions, grace periods or thresholds set forth in
this Agreement or in the applicable Security Documents.

SECTION 8.17    Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.17, in each case within the time
limits specified on such schedule; provided that any such time limit may be
extended, by the Administrative Agent from time to time in its sole discretion.

SECTION 8.18    [Reserved].

SECTION 8.19    Spanish Public Documents.

(a)    All the parties to this Agreement shall, at the request of the
Administrative Agent, formalize this Agreement and any other Loan Document
(together with any amendments thereto) in a Spanish Public Document within
twenty (20) Business Days from the request of the Administrative Agent (or such
later date as the Administrative Agent may agree in its sole discretion) before
a Spanish notary selected by the Administrative Agent, so that this Agreement or
each relevant Loan Document shall have the status of a notarial document for all
purposes contemplated in Article 517 et seq. of the Spanish Civil Procedural Law
(Law 1/2000 of 7 January) (Ley de Enjuiciamiento Civil) (as amended from time to
time, the “Spanish Civil Procedural Law”).

(b)    Each Spanish Public Document may, at the election of the Administrative
Agent, include a translation into Spanish of this Section 8.19 and Section 8.20
below.

(c)    Each Credit Party hereby expressly authorizes the Administrative Agent
(and any Lender or Issuing Lender, as appropriate) to request and obtain from
the Spanish notary public before whom any Loan Document has been formalized, any
further copy of any Loan Document raised to the status of a Spanish Public
Document.

SECTION 8.20    Executive Proceedings and Evidence of Debt.

(a)    Upon the occurrence of an Event of Default, the Administrative Agent
(and/or any Lender or Issuing Lender) shall:

(i)    calculate the amount due to each of the Lenders and/or Issuing Lenders
(based on the total aggregate amount of the balance of the accounts maintained
by the Administrative

 

95



--------------------------------------------------------------------------------

Agent) (or to the relevant Lender or Issuing Lender, based on the total
aggregate amount of the balance of the account(s) maintained by such Lender or
Issuing Lender); and

(ii)    issue a certificate (in a form which is valid and admissible in court)
detailing the total amount due and payable by the relevant Credit Party to each
of the Lenders and/or Issuing Lenders (or the relevant Lender or Issuing Lender)
under the Loan Documents as of the date on which that certificate is issued.

(b)    The Administrative Agent (or the relevant Lender or Issuing Lender, as
applicable) shall procure that a notary certifies that the amounts set out in
the certificate referred to in clause (a) above reflect the amounts set out in
the Administrative Agent’s (or Lender’s or Issuing Lender’s) account referred to
in clause (a) above.

(c)    For the purposes of Articles 571 et seq. of the Spanish Civil Procedural
Law, the parties to this Agreement expressly agree that:

(i)    the amounts referred to in clause (a) above shall be considered as due,
liquid and payable and may be claimed pursuant to Articles 571 et seq. of the
Spanish Civil Procedural Law;

(ii)    the Administrative Agent (or the relevant Lender or Issuing Lender, as
the case may be) shall determine the amount of debt to be claimed in accordance
with clause (a)(i) above; and

(iii)    any certificate issued in accordance with clause (a)(ii) above shall be
conclusive evidence of the total amount due and payable by the Credit Parties to
each of the Lenders and/or Issuing Lenders (or the relevant Lender or Issuing
Lender, as the case may be) under the Loan Documents as of the date on which
that certificate is issued.

(d)    For the purposes of article 693.2 of the Spanish Civil Procedural Law,
the parties to this Agreement also agree that the Administrative Agent (and/or
any Lender or Issuing Lender) may claim all amounts outstanding under the Loan
Documents (without prejudice of any other right or remedy of the Administrative
Agent or any Lender) by presenting:

(i)    an original notarial or authentic copy (testimonio con carácter
ejecutivo) of this Agreement;

(ii)    a notarial document (acta notarial) (incorporating the certificate
referred to in paragraph (a) above and an excerpt of the credits and debits,
including the interest applied, which appear in the relevant account(s) referred
to in clause (a) above) which has been certified by a notary in accordance with
clause (b) above; and

(iii)    evidence that the respective Credit Party has been notified of the
amount which is due and payable.

(e)    The Borrowers authorize the Administrative Agent (and each Lender and
Issuing Lender) to request and obtain, at the cost of the Borrowers, any
certificate or documents (including, but not limited to, any authentic copy
(copias con carácter ejecutivo)) issued by the notary who has formalized this
Agreement in order to evidence its compliance with the entries which must be
made in its registry-book and the relevant entry date for the purpose of number
4 of Article 517, of the Spanish Civil Procedural Law.

 

96



--------------------------------------------------------------------------------

(f)    Each Spanish Credit Party shall, within 20 Business Days following the
request of the Administrative Agent (or such later date as the Administrative
Agent may agree in its sole discretion), grant in favor of the Administrative
Agent a Spanish escritura in which each relevant Spanish Credit Party will
acknowledge the amounts owed by it (reconocimiento de deuda) under this
Agreement and/or any other Loan Document.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, no Borrower will, and will not permit any of its
Subsidiaries nor each other Credit Party and its respective Subsidiaries to:

SECTION 9.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a)    the Obligations;

(b)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrowers and their Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;

(d)    Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount not to exceed the greater of
$50,000,000 and the Corresponding Multiple of LTM EBITDA thereof at any time
outstanding;

(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3 and Indebtedness incurred by a
Credit Party in connection with the consummation of Permitted Acquisitions in an
aggregate amount (excluding for purposes of this calculation any Indebtedness
incurred when, immediately after giving effect thereto, the Consolidated Total
Net Leverage Ratio would not exceed 2.25 to 1.00) not to exceed $25,000,000 at
any time outstanding;

(f)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d) of this Section;

 

97



--------------------------------------------------------------------------------

(g)    intercompany Indebtedness:

(i)    owed by any Credit Party to another Credit Party;

(ii)    owed by any Credit Party to any non-Subsidiary Guarantor (provided that
such Indebtedness shall be subordinated to the Obligations pursuant to the
Master Intercompany Subordination Agreement or otherwise in a manner reasonably
satisfactory to the Administrative Agent);

(iii)    owed by any non-Subsidiary Guarantor to any other non-Subsidiary
Guarantor; and

(iv)    owed by any non-Subsidiary Guarantor to any Credit Party to the extent
permitted pursuant to Section 9.3;

(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i)    unsecured Indebtedness (i) incurred in the ordinary course of business of
any Borrower and its Subsidiaries consisting of open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 120 days or, if overdue
for more than 120 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Borrower or such
Subsidiary and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(j)    in addition to, and without limiting the foregoing, Indebtedness of any
non-Subsidiary Guarantor in an aggregate principal amount for all non-Subsidiary
Guarantors not to exceed $25,000,000 at any time outstanding;

(k)    Indebtedness of the Borrowers and their Subsidiaries not otherwise
permitted pursuant to this Section 9.1 in an aggregate principal amount not to
exceed the greater of $55,000,000 and the Corresponding Multiple of LTM EBITDA
thereof at any time outstanding;

(l)    unsecured Indebtedness for borrowed money of any Borrower, and unsecured
Contingent Liabilities of any Subsidiary Guarantor in respect of such unsecured
Indebtedness, in an aggregate principal amount at any time outstanding not to
exceed $55,000,000; provided (i) that no Default or Event of Default has
occurred which is continuing at the time that such unsecured Indebtedness is
incurred or would result from the incurrence thereof, (ii) such unsecured
Indebtedness matures at least 180 days after the later of the Revolving Credit
Maturity Date and the Term Loan Maturity Date in effect at the time of
incurrence of such Indebtedness and (iii) such unsecured Indebtedness does not
contain any financial maintenance covenants or any covenants that, when taken as
a whole, are more restrictive than those provided for in this Agreement or any
required principal payments or prepayments prior to the maturity thereof; and

(m)    to the extent constituting Indebtedness, Purchased Leases, all
repurchase, collection advances and indemnification obligations in connection
therewith and all Contingent Liabilities with respect thereto; provided that the
terms of each Lease Purchase Transaction shall provide that (x) the maximum
amount of such Indebtedness that may under any circumstances arise from “obligor
defaults”

 

98



--------------------------------------------------------------------------------

or similar events in the case of any Lease Purchase Transaction in any twelve
month “Loss Determination Period” (as such term is defined with respect to such
Lease Purchase Transaction) (it being understood that the amount of such
permitted Indebtedness shall be calculated net of proceeds from remarketing of
equipment the subject of “obligor defaults” and net of subsequent payments
received from any such obligors, in each case during such Loss Determination
Period shall not exceed $10,000,000 and (y) any other circumstances where any
Borrower or any Subsidiary would become liable to repurchase Purchased Leases
shall be consistent in all material respects with, and not materially less
favorable to such Borrower or such Subsidiary than, the terms of the Lease
Purchase Transactions in effect on the Closing Date.

SECTION 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b)    Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA (or
similar applicable law governing Canadian Pension Plans) or Environmental Laws)
(i) not yet due or then payable without penalty or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

(d)    the claims of materialmen, mechanics, carriers, warehousemen, repairmen,
workmen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not overdue for a period
of more than thirty (30) days, or if more than thirty (30) days overdue, no
action has been taken to enforce such Liens and such Liens are being contested
in good faith and by appropriate proceedings if adequate reserves are maintained
to the extent required by GAAP;

(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under Canadian Pension Plans,
workers’ compensation, unemployment insurance and other types of, governmental
insurance or benefits, social security or similar legislation, or to secure the
performance of tenders, bids and leases, statutory obligations, surety and
appeal bonds, letters of intent, obligations under credit card processing
agreements, government contracts, expropriations, trade contracts,
expropriations, proceedings, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (other than Indebtedness for
borrowed money);

(f)    encumbrances in the nature of zoning restrictions, easements,
rights-of-way, restrictive covenants, servitudes, encroachments and other rights
or restrictions of record on the use of real property (including the
reservations, limitations, provisos and conditions, if any, expressed in any
original grant from the Crown of any real property or any interest therein),
which do not materially detract from the value of such property or materially
impair the use thereof in the ordinary conduct of business;

 

99



--------------------------------------------------------------------------------

(g)    Liens arising from the filing of precautionary UCC or PPSA financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrowers and
their Subsidiaries;

(h)    Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created within 90 days after such Indebtedness is
incurred, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the cost of the purchase, repair improvement or lease amount
(as applicable) of such Property at the time of such purchase, repair,
improvement or lease (as applicable);

(i)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 10.1(m) or securing appeal or
other surety bonds relating to such judgments;

(j)    Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrowers or any of their Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrowers or such Subsidiary thereof pursuant to a transaction permitted
pursuant to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrowers or any of their Subsidiaries and (E) the Indebtedness secured
by such Liens is permitted under Section 9.1(e) of this Agreement);

(k)    Liens securing Indebtedness permitted under Section 9.1(e) (provided,
that (i) such Liens are applicable only to the specific Property that is
purchased or otherwise acquired by a Credit Party in connection with the
incurrence of such Indebtedness, (ii) such Liens do not attach to any other
Property of the Borrowers or any of their Subsidiaries, and (iii) in the case of
Liens on the Collateral, such Liens shall be subject to a pari passu
intercreditor agreement reasonably acceptable to the Administrative Agent), (g)
and (j);

(l)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off, netting or recoupment with respect
to any deposit account of the Borrowers or any Subsidiary thereof;

(m)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(n)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrowers or their Subsdiaries or materially
detract from the value of the relevant assets of the Borrowers or their
Subsidiaries or (ii) secure any Indebtedness;

 

100



--------------------------------------------------------------------------------

(o)    Liens not otherwise permitted hereunder on assets securing Indebtedness
or other obligations in the aggregate principal amount not to exceed the
Threshold Amount at any time outstanding;

(p)    Liens on Collateral consisting of Purchased Lease Collateral securing
claims under Purchased Leases and any Liens arising from the filings of PPSA or
UCC financing statements by Lease Purchasers in respect thereof;

(q)    Liens relating to licenses of patents, trademarks and other intellectual
property rights granted by the Borrowers or any of their Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of the Borrowers or any of their Subsidiaries;

(r)    any Lien given to a public utility or any municipality or governmental or
other public authority when required by such utility or other authority in
connection with the operation of the business or the ownership of the assets of
any of the Borrowers or their Subsidiaries, not securing any Indebtedness and
not interfering in any material respect with the ordinary conduct of the
business of the Borrowers or any of their Subsidiaries; and

(s)    any Lien consisting of the right reserved to or vested in any
Governmental Authority by any statutory provision or by the terms of any lease,
license, agreement, franchise, grant or permit of any of the Borrowers or their
Subsidiaries, to terminate any such lease, agreement, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof.

SECTION 9.3    Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, guarantees of
Indebtedness of, or any investment in cash or by delivery of Property in, any
Person (all the foregoing, “Investments”) except:

(a)    (i) Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date;

(ii)     Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;

(iii)     Investments made after the Closing Date by any Credit Party in any
other Credit Party;

(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary;

(v)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party; and

(vi)    Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed (A) the

 

101



--------------------------------------------------------------------------------

greater of $25,000,000 and the Corresponding Multiple of LTM EBITDA thereof plus
(B) the sum of all distributions of cash, property or assets received after the
Closing Date by any Credit Party from any Non-Guarantor Subsidiary (provided
that any Investments in the form of loans or advances made by any Credit Party
to any Non-Guarantor Subsidiary pursuant to this clause (vi) shall be evidenced
by the Master Intercompany Note or a demand note otherwise in form and substance
reasonably satisfactory to the Administrative Agent, which note shall be pledged
and delivered to the Administrative Agent pursuant to the Security Documents);

(b)    Investments in cash and Cash Equivalents; provided that any Investment in
Property satisfying definition of “Cash Equivalents” at the time such Investment
is made may continue to be held under this clause (b), notwithstanding that such
Property thereafter ceases to satisfy the definition of “Cash Equivalents;

(c)    Investments by the Borrowers or any of their Subsidiaries consisting of
Capital Expenditures permitted by this Agreement;

(d)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;

(e)    Hedge Agreements permitted pursuant to Section 9.1;

(f)    purchases of assets in the ordinary course of business;

(g)    Investments by the Borrowers or any Subsidiary thereof in the form of
Permitted Acquisitions;

(h)    Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $5,000,000;

(i)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6 or otherwise permitted by Section 9.4;

(j)    Guaranty Obligations permitted pursuant to Section 9.1;

(k)    Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed (A) the greater of $65,000,000 and the
Corresponding Multiple of LTM EBITDA thereof plus (B) the sum of all
distributions of cash, property or assets received after the Closing Date in
respect of any such Investments at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, no Default or Event of Default shall have occurred and be
continuing;

(l)    Investments resulting from collection advance obligations under Purchased
Leases consistent with the past practice of the Borrowers and their Subsidiaries
as of the Closing Date in an amount not to exceed $10,000,000 in the aggregate
at any time outstanding;

(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

102



--------------------------------------------------------------------------------

(n)    Investments consisting of any deferred portion of the sales price
received by any Borrower or any Subsidiary in connection with any Asset
Disposition permitted under Section 9.5;

(o)    Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business; and

(p)    the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 9.4    Fundamental Changes. Merge, consolidate, amalgamate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

(a)    (i) any Wholly-Owned Subsidiary of the Borrowers may be merged,
amalgamated, consolidated or dissolved voluntarily with or into a Borrower
(provided that such Borrower shall be the continuing or surviving entity) or
(ii) any Wholly-Owned Subsidiary of a Borrower may be merged, amalgamated,
consolidated or dissolved voluntarily with or into any Subsidiary Guarantor
(provided that such Subsidiary Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrowers shall comply with
Section 8.14 in connection therewith);

(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated, consolidated or dissolved voluntarily with or into any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated, consolidated or dissolved
voluntarily with or into any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrowers or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

(d)    any Non-Guarantor Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding up or otherwise) to
any other Non-Guarantor Subsidiary (other than a Foreign Subsidiary of a U.S.
Credit Party);

(e)    any Wholly-Owned Subsidiary of a Borrower may merge or amalgamate with or
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with any acquisition permitted hereunder (including, without limitation, any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided that in
the case of any merger or amalgamation involving a Wholly-Owned Subsidiary that
is a Domestic Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or
surviving

 

103



--------------------------------------------------------------------------------

entity or (ii) simultaneously with such transaction, the surviving or continuing
entity shall become a Subsidiary Guarantor and the Borrowers shall comply with
Section 8.14 in connection therewith;

(f)    any Person may merge or amalgamate into a Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition permitted
pursuant to Section 9.3(g); provided that (i) in the case of a merger or
amalgamation involving such Borrower or a Subsidiary Guarantor, the continuing
or surviving Person shall be such Borrower or such Subsidiary Guarantor and
(ii) the continuing or surviving Person shall be such Borrower or a Wholly-Owned
Subsidiary of such Borrower;

(g)    any Subsidiary that is a non-Material Subsidiary may be dissolved or
otherwise wound up; provided that all of the assets of such non-Material
Subsidiary are transferred to one or more Subsidiaries prior to such dissolution
or winding up; and

(h)    (i) any intercompany transactions described on Schedule 9.4 as of the
Closing Date and (ii) any other intercompany transactions approved in writing by
the Required Lenders (such approval not to be unreasonably withheld or delayed),
it being understood and agreed that upon receipt by the Administrative Agent of
all relevant information related thereto, in the reasonable determination of the
Administrative Agent, the Administrative Agent shall promptly deliver such
information to the Required Lenders for consideration.

SECTION 9.5    Asset Dispositions. Make any Asset Disposition except:

(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrowers or any of their Subsidiaries;

(b)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrowers and their Subsidiaries;

(c)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrowers or any of their Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrowers or any of their Subsidiaries;

(d)    Asset Dispositions in connection with Insurance and Condemnation Events;

(e)    Assets Dispositions in connection with (i) transactions permitted by
Section 9.4 and (ii) Investments in Subsidiaries permitted by Section 9.3; and

(f)    any other Asset Dispositions not otherwise permitted pursuant to this
Section; provided that such Asset Disposition is made for fair market value (as
determined by the Borrowers in good faith);

(g)    Purchased Leases or Residual Positions to a Lease Purchaser in connection
with one or more Lease Purchase Transactions in the ordinary course of the
Parent’s and its Subsidiaries’ business, provided that the consideration
received by the applicable Borrower or Subsidiary for such sale consists of no
less than 90% in cash and is conducted in an arm’s length transaction with such
Person;

(h)    Asset Dispositions consisting of Intellectual Property Assets to a Patent
Enforcement Party, provided that (i) the Net Cash Proceeds received from such
Asset Disposition are used to prepay the Loans in accordance with
Section 4.4(b)(iii) without any ability to reinvest such Net Cash Proceeds

 

104



--------------------------------------------------------------------------------

pursuant to the provisos to such Section, (ii) such Intellectual Property Assets
are, contemporaneously with such Asset Disposition, made subject to a perpetual
license from the Patent Enforcement Party to the Parent or one of its
Subsidiaries, which license is freely-assignable by the applicable Borrower or
Subsidiary and shall constitute Collateral upon which the Administrative Agent,
for the benefit of the Secured Parties, shall have a fully perfected first
priority Lien, subject to no Liens other than Permitted Liens, and (iii) upon
completion of the patent enforcement process by the Patent Enforcement Party,
either (A) all right, title and interest in such Intellectual Property Assets
shall revert back to the Parent or its applicable Subsidiary or (B) the Parent
or its applicable Subsidiaries shall have received fair market value in exchange
for such Intellectual Property Assets; and

(i)    Asset Dispositions consisting of the disposition of equipment and related
goods to customers or prospective customers in the ordinary course of business
and consistent with past practices for purposes of allowing such parties to test
any Borrower’s or any Subsidiary’s products or services.

SECTION 9.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrowers and their Subsidiaries may pay
dividends in shares of its own Qualified Equity Interests;

(b)    any Subsidiary of a Borrower may pay cash dividends to a Borrower or any
Subsidiary Guarantor;

(c)    any Credit Party may make Restricted Payments to any other Credit Party;

(d)    any Non-Guarantor Subsidiary may make Restricted Payments to any other
Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis); and

(e)    any Credit Party may make other Restricted Payments (i) in an aggregate
amount not to exceed in any Fiscal Year the sum of $35,000,000 plus unused
capacity pursuant to this clause (e) from the prior Fiscal Year so long as
(A) no Default or Event of Default has occurred or is continuing or would result
therefrom and (B) the Credit Parties have demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
Restricted Payment on a pro forma basis, the Credit Parties are in compliance
with each of the financial covenants set forth in Section 9.15, (C) with respect
to usage of the basket set forth in this clause (e)(i), the basket for such
Fiscal Year shall be used first, with the carryover from the prior Fiscal Year
to be used after such initial basket is exhausted and (D) the aggregate amount
of payments pursuant to this clause (e)(i) shall not exceed $50,000,000 in any
Fiscal Year or (ii) in an unlimited amount so long as (A) no Default or Event of
Default has occurred or is continuing or would result therefrom, (B) as after
giving effect to such Restricted Payment on a pro forma basis the Consolidated
Total Net Leverage Ratio is less than or equal to 2.50 to 1.00 .

SECTION 9.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any

 

105



--------------------------------------------------------------------------------

service or the payment of any management, advisory or similar fees, with (a) any
officer, director, holder of any Equity Interests in, or other Affiliate of, the
Borrowers or any of their Subsidiaries or (b) any Affiliate of any such officer,
director or holder, other than:

(i)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.13;

(ii)    transactions existing on the Closing Date and described on Schedule 9.7;

(iii)    transactions among Credit Parties;

(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Parent;

(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and

(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrowers and their Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrowers and their
Subsidiaries.

SECTION 9.8    Accounting Changes; Organizational Documents.

(a)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP; provided that any Subsidiary of
the Parent may change its Fiscal Year to correspond to the Parent’s Fiscal Year,
in which case the Borrowers and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any amendments to this Agreement necessary to
reflect such change in Fiscal Year.

(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or remedies of the Lenders.

SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.

(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.

(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (x) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (y) at the maturity thereof) any Subordinated Indebtedness,
except:

 

106



--------------------------------------------------------------------------------

(i)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c) or (g)(ii), and by any
subordination provisions applicable thereto;

(ii)    payments and prepayments of any Subordinated Indebtedness made solely
with the proceeds of Qualified Equity Interests; and

(iii)    the payment of principal and interest (in each case, at the stated,
scheduled date for payment set forth in the applicable documents governing or
evidencing such Subordinated Indebtedness), expenses and indemnities in respect
of Subordinated Indebtedness (other than any such payments prohibited by the
subordination provisions applicable thereto).

SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.

(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
(whether real or personal) or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
for some other obligation, except (i) pursuant to this Agreement and the other
Loan Documents, (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(d) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) customary restrictions contained in the organizational documents
of any Non-Guarantor Subsidiary as of the Closing Date, (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien), (v)
pursuant to any agreement setting forth the terms of an Asset Disposition
permitted under this Agreement (provided that any such restriction contained
therein relates only to the asset or assets disposed in such Asset Disposition)
and (vi) pursuant any agreement setting forth the terms of a Lease Purchase
Transaction (provided that any such restriction contained therein relates only
to the Purchased Lease Collateral related thereto).

(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law and (C) customary restrictions in leases,
subleases, licenses and sublicenses or asset sale agreements otherwise permitted
by this Agreement so long as such restrictions relate only to the assets subject
thereto.

(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of a Borrower, so long as such obligations are not entered into

 

107



--------------------------------------------------------------------------------

in contemplation of such Person becoming a Subsidiary, (F) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale, (G) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.

SECTION 9.11    Nature of Business. Engage in any business other than the
business conducted by the Borrowers and their Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

SECTION 9.12    [Reserved].

SECTION 9.13    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease unless, either:

(a)    immediately prior to the entering into of such arrangement, such Person,
could, pursuant to Section 9.2, create a Lien on property to secure Indebtedness
in an amount equal to the total net amount of rent required to be paid by such
Person under such lease during the remaining term thereof with respect to such
sale and leaseback transaction; or

(b)    such Person applies, within 120 days after the sale or transfer, an
amount equal to the fair market value of the property so sold and leased back at
the time of entering into such sale and leaseback transaction (as determined by
the Board of Directors of the Parent or such Person) to the prepayment of the
Loans pursuant to Sections 4.4(a) and (b).

SECTION 9.14    [Reserved].

SECTION 9.15    Financial Covenants.

(a)    Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated Total
Net Leverage Ratio to be greater than the corresponding ratio set forth below:

 

Period

   Maximum Ratio

Closing Date through June 30, 2018

   3.50 to 1.00

July 1, 2018 and thereafter

   3.25 to 1.00

 

108



--------------------------------------------------------------------------------

; provided that, following the date on which a Material Acquisition is
consummated, the Consolidated Total Net Leverage Ratio level at the end of each
of the four (4) fiscal quarters following such date shall be increased to 3.75
to 1.00.

(b)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than or
equal to 3.00 to 1.00.

(c)    Specified Equity Contribution. Notwithstanding the above, the parties
hereto acknowledge and agree that, solely for purposes of all calculations made
in determining compliance with this Section 9.15, following the request by the
Parent within five (5) Business Days after the day on which financial statements
are required to be delivered with respect to a Fiscal Year pursuant to Section
8.1(a) or a fiscal quarter pursuant to Section 8.1(b), as applicable, for a cash
equity contribution (which equity shall be common equity or another form
reasonably acceptable to the Administrative Agent) to the Parent, the amount of
such cash equity contribution, to the extent received within ten (10) Business
Days after the day on which financial statements are required to be delivered
with respect to a Fiscal Year pursuant to Section 8.1(a) or a fiscal quarter
pursuant to Section 8.1(b), as applicable, will be included in the calculation
of Consolidated EBITDA for the purposes of determining compliance with the
financial covenants contained herein at the end of such Fiscal Year or fiscal
quarter and each applicable subsequent period (any such equity contribution, a
“Specified Equity Contribution”); provided that (i) there shall not be two
(2) consecutive fiscal quarters in which a Specified Equity Contribution is
made, (ii) in any four (4) fiscal quarter period, there shall be at least two
(2) fiscal quarters in respect of which no Specified Equity Contribution is
made, (iii) there shall not be more than five (5) Specified Equity Contributions
made during the term of this Agreement, (iv) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Credit
Parties to be in pro forma compliance with the financial covenants set forth
above, and (v) a Specified Equity Contribution shall only be included in the
computation of the financial covenant solely for purposes of determining
compliance by the Credit Parties with this Section 9.15 and not for any other
purpose under this Agreement (including, without limitation, any determination
of the Applicable Margin, any compliance with this Section 9.15 set forth in the
definition of Permitted Acquisition and in the determination of the availability
of any baskets set forth in Article IX). Upon the making of a Specified Equity
Contribution, the financial covenants in this Section 9.15 shall be recalculated
giving effect to the increase in Consolidated EBITDA (it being understood that
Indebtedness shall not be recalculated to give effect to any decrease in
Indebtedness to the extent the proceeds of any Specified Equity Contribution are
used to prepay any Indebtedness); provided that nothing in this subsection shall
waive any Default that exists pursuant to clauses (a) or (b) of this
Section 9.15 until such recalculation, but no Event of Default shall be deemed
to exist until the expiration of the ten (10) Business Day period referenced
above. If, after giving effect to such recalculation, the Credit Parties are in
compliance with the financial covenants, the Credit Parties shall be deemed to
have satisfied the requirements of the financial covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date and the applicable Default or Event of Default
that had occurred shall be deemed waived and not to have occurred for all
purposes of this Agreement and the other Loan Documents.

SECTION 9.16    Canadian Pension Plans. (a) Participate in, contribute to or
become required to contribute to or assume or incur any actual or contingent
liability under, any Canadian Multi-Employer Plan; or (b) establish, commence
participation in, or assume any liability under any Defined Benefit Plan, or
acquire any interest in any Person if such Person sponsors, maintains or
contributes to, or is required to contribute to, or has any actual or contingent
liability under, any Defined Benefit Plan or any Canadian Multi-Employer Plan
which contains a “defined benefit provision” as such term is defined in
subsection 147.1(1) of the Canadian Tax Act; provided that the Parent or any
Subsidiary of the Parent may acquire an interest in any such Person if (i) an
interest in such Person is acquired pursuant to a Permitted

 

109



--------------------------------------------------------------------------------

Acquisition or another Investment permitted by this Agreement and neither the
Parent nor any Subsidiary of the Parent (other than the Person) has any legal
liability to perform any such Person’s obligations or assume any such Person’s
liabilities in an aggregate principal amount that exceeds, when combined with
any other such liabilities incurred under this clause (i), $10,000,000, or
(ii) the prior written consent of the Administrative Agent is obtained, such
consent not to be unreasonably withheld.

SECTION 9.17    Disposal of Subsidiary Interests. Permit any Domestic Subsidiary
to be a non-Wholly-Owned Subsidiary except as a result of or in connection with
a dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 9.4 or 9.5.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrowers shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b)    Other Payment Default. The Borrowers shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
monetary Obligation, and such default shall continue for a period of three (3)
Business Days.

(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party in
this Agreement or in any other Loan Document that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party in
this Agreement or any other Loan Document that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

(d)    Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Section 8.1, 8.2(a), 8.2(d), 8.3, 8.4 (solely with respect to the existence
of each Credit Party), 8.15 or 8.16 or Article IX.

(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for in this Section) or any other Loan Document to which it is a party
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Parent and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.

(f)    Indebtedness Cross-Default. (i) Any Credit Party or any Subsidiary
thereof shall (A) default in the payment of any Indebtedness (other than the
Loans, any Reimbursement Obligation or any Hedge Agreement) the aggregate
principal amount (including undrawn committed or available amounts) of which is
in excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(B) default in the observance

 

110



--------------------------------------------------------------------------------

or performance of any other agreement or condition relating to any Indebtedness
(other than the Loans, any Reimbursement Obligation or any Hedge Agreement) the
aggregate principal amount (including undrawn committed or available amounts),
of which is in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, in each case the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired) or (ii) any Credit Party or any Subsidiary thereof shall
(A) default in the payment of any amounts due under any Hedge Agreement, the
Hedge Termination Value of which, at the time of such default, is in excess of
the Threshold Amount, beyond the period of grace, if any, provided in the Hedge
Agreement or (B) default in the observance or performance of any other agreement
under any Hedge Agreement, the Hedge Termination Value of which, at the time of
such default, is in excess of the Threshold Amount or any other event shall
occur or condition exist, with the Credit Party or any Subsidiary thereof as the
sole affected party, in each case the effect of which default or other event or
condition is to permit the counterparty under such Hedge agreement to declare,
with the giving of notice and/or lapse of time, if required, an early
termination date for all transactions under such Hedge Agreement.

(g)    [Reserved].

(h)    Change in Control. Any Change in Control shall occur.

(i)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Material
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
receiver-arranger, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.

(j)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, receiver-arranger, custodian,
liquidator or the like for any Credit Party or any Material Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Debtor Relief Laws) shall be entered.

(k)    Failure of Agreements. Subject to the Legal Reservations, any provision
of this Agreement or any provision of any other Loan Document shall cease to be
valid and binding on any Credit Party or any Material Subsidiary thereof party
thereto or any such Person shall so state in writing, or any Loan Document shall
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

(l)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of

 

111



--------------------------------------------------------------------------------

any U.S. Pension Plan or Sections 412 or 430 of the Code, any Credit Party or
any ERISA Affiliate is required to pay as contributions thereto and such unpaid
amounts are in excess of the Threshold Amount, (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the Threshold Amount.

(m)    Canadian Pension Plans. The occurrence of any of the following events
with respect to any Canadian Pension Plan: (i) the institution of any steps by
any Borrower, any Subsidiary of a Borrower or any other Person to terminate or
wind up any Defined Benefit Plan if, as a result of such termination, any
Borrower or any of its Subsidiaries is required to make an additional
contribution to such Canadian Pension Plan, or could reasonably be expected to
incur a liability or obligation to such Defined Benefit Plan, in an amount in
excess of the Threshold Amount; (ii) a contribution failure occurs with respect
to any Canadian Pension Plan in an amount in excess of the Threshold Amount; or
(iii) the occurrence of any event that results in or would reasonably be likely
to result in the incurrence by any Borrower or any of its Subsidiaries of any
liability, fine or penalty, or any increase in a liability of any Borrower or
any of its Subsidiaries in an amount in excess of the Threshold Amount with
respect to any Canadian Pension Plan

(n)    Judgment. A judgment or order (including any requirement to pay issued by
a Canadian Governmental Authority) for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

(o)    Subordinated Indebtedness. Unless waived or consented to in accordance
with Section 12.2, the subordination provisions contained in any agreement
governing Subordinated Indebtedness shall cease to be in full force and effect
or shall cease to give the Lenders the rights, powers and privileges purported
to be created thereby.

(p)    Classification as Senior Debt. The Secured Obligations shall cease to be
classified as “Senior Indebtedness,” “Designated Senior Indebtedness” or any
similar designation under any Subordinated Indebtedness instrument.

(q)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any assets of the Credit Parties or any of their Subsidiaries shall occur that
is in excess of the Threshold Amount (excluding customary deductible thresholds
established in accordance with historical past practices).

SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Parent:

(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and

 

112



--------------------------------------------------------------------------------

payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrowers to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrowers.

(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.

(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender

 

113



--------------------------------------------------------------------------------

from exercising setoff rights in accordance with Section 12.4 (subject to the
terms of Section 5.8), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.8,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

(c)    Without limiting the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may appoint or
reappoint by instrument in writing, any person or persons, whether an officer or
officers or any employee or employees of the Administrative Agent or not, to be
a receiver or receivers (hereinafter called a “Receiver”, which term when used
herein shall include a receiver and manager) of any Collateral of the Canadian
Borrower (including any interest, income or profits therefrom) and may remove
any Receiver so appointed and appoint another in his/her stead. Any such
Receiver shall, so far as concerns responsibility for his/her acts, be deemed
the agent of the Canadian Borrower and not the Administrative Agent, and the
Administrative Agent shall not be in any way responsible for any misconduct,
negligence or non-feasance on the part of any such Receiver, his/her servants,
agents or employees, except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
Receiver. Subject to the provisions of the instrument appointing him/her, any
such Receiver shall have power to take possession of Collateral, to preserve
Collateral or its value, to carry on or concur in carrying on all or any part of
the business of the Canadian Borrower and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including the Administrative Agent, enter upon, use and
occupy all premises owned or occupied by the Canadian Borrower wherein
Collateral may be located, maintain Collateral upon such premises, borrow money
on a secured or unsecured basis and use Collateral directly in carrying on the
Canadian Borrower’s business or as security for loans or advances to enable the
Receiver to carry on the Canadian Borrower’s business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by the Administrative Agent, all proceeds of Collateral received from
time to time by such Receiver in carrying out his/her appointment shall be
received in trust for and paid over to the Administrative Agent. Every such
Receiver may, in the discretion of the Administrative Agent be vested with all
or any of the rights and powers of the Administrative Agent. The Administrative
Agent may, either directly or through its agents or nominees, exercise any or
all powers and rights given to a Receiver by virtue of the foregoing provisions
of this paragraph.

SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2, all payments
received on account of the Secured Obligations and all net proceeds from the
enforcement of the Secured Obligations shall be applied by the Administrative
Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 

114



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, (a) to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them and (b) to the Administrative Agent for the
account of the Issuing Lenders, to Cash Collateralize any L/C Obligations then
outstanding;

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.5 and 12.3) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any

 

115



--------------------------------------------------------------------------------

amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.5 and 12.3.

SECTION 10.6    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, or the equivalent provisions under the
PPSA, at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or the equivalent provisions under the Companies’
Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada)
or the Winding-Up and Restructuring Act (Canada), or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales, PPSA sales or other similar dispositions of Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1    Appointment and Authority.

(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Citizens to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrowers nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any sub-agents and
attorneys-in-fact appointed by the Administrative

 

116



--------------------------------------------------------------------------------

Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

(c)    The Administrative Agent shall also act as security trustee (the
Administrative Agent in such capacity, the “Security Trustee”) in relation to
the security created or evidenced by the U.K. Security Agreements. Each Lender
and Issuing Lender hereby authorizes the Administrative Agent to enter into the
Security Trust Deed on its behalf. Each Person that becomes a Lender or Issuing
Lender hereunder after the Closing Date hereby confirms that it shall be bound
by the terms of the Security Trust Deed on and from the date on which it becomes
a Lender or Issuing Lender as if it were an original Lender or Issuing Lender
party thereto. In addition, each reference to the Administrative Agent in this
Article XI (including in connection with any indemnification or exculpation
provided herein for the benefit of the Administrative Agent) shall be deemed to
apply to the Administrative Agent acting in its capacity as security trustee
under the Security Trust Deed.

SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Subsidiaries
or Affiliates that is communicated to or

 

117



--------------------------------------------------------------------------------

obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrowers, a Lender or an
Issuing Lender.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a

 

118



--------------------------------------------------------------------------------

final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents. The
Administrative Agent may appoint a sub-agent (the “Canadian Subagent”) with
respect to all or any part of the Collateral located in Canada; provided that
the Canadian Subagent shall not be authorized to take any action with respect to
any Collateral located in Canada unless and except to the extent expressly
authorized in writing by the Administrative Agent. Should any instrument in
writing from any Credit Party be required by the Canadian Subagent to more fully
or certainly vest in and confirm to the Canadian Subagent such rights, powers,
privileges and duties, such Credit Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
If the Canadian Subagent, or successor thereto, shall resign or be removed, all
rights, powers, privileges and duties of the Canadian Subagent, to the extent
permitted by law, shall automatically vest in and be exercised by Administrative
Agent until the appointment of a new Canadian Subagent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any Canadian
Subagent except to the extent that a court of competent jurisdiction determines
in a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of the Canadian
Subagent.

SECTION 11.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Parent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor reasonably acceptable to the Parent, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent reasonably acceptable to the Parent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Parent and
such Person, remove such Person as Administrative Agent and appoint a successor
reasonably acceptable to the Parent. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments (other than
Administrative Agent fees), communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the

 

119



--------------------------------------------------------------------------------

retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d)    Any resignation by, or removal of, Citizens as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9    Collateral and Guaranty Matters.

(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and

 

120



--------------------------------------------------------------------------------

the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h); and

(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under its applicable Guaranty to
which it is a party or other relevant Loan Document pursuant to this
Section 11.9. In each case as specified in this Section 11.9, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Subsidiary Guarantor from its obligations under
the applicable Guaranty to which it is a party or other relevant Loan Document,
in each case in accordance with the terms of the Loan Documents and this
Section 11.9. In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction constituting an Asset Disposition
permitted pursuant to Section 9.5, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

121



--------------------------------------------------------------------------------

SECTION 11.11    Appointment for the Province of Quebec.1 The Administrative
Agent is hereby appointed and shall serve as the hypothecary representative for
all present and future Lenders and other Secured Parties as contemplated by
Article 2692 of the Civil Code of Québec for the purposes of holding all
hypothecs granted by any Canadian Credit Party as security for the Obligations.
Any person who becomes a Secured Party shall, by its execution of an Assignment
and Assumption (in the case of a Lender), by entering into a Secured Hedge
Agreement (in the case of a Hedge Bank) or by entering into a Secured Cash
Management Agreement ( in the case of a Cash Management Bank), be deemed to have
consented to and confirmed the Administrative Agent as the person acting as
hypothecary representative holding the aforesaid hypothecs as aforesaid and to
have ratified, as of the date it becomes a Secured Party, all actions taken by
the Administrative Agent in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Section 11 shall also
constitute the substitution of the hypothecary representative, pursuant to which
the successor Administrative Agent shall become, without any further action or
formality, the successor hypothecary representative for all Secured Parties for
the purposes of holding all hypothecs referred to above. The Administrative
Agent in its capacity as hypothecary representative, shall benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all provisions dealing with
powers, immunities, indemnities and exclusions from liability.

SECTION 11.12    Special Appointment of Administrative Agent for German
Security.

(a)    (a) For the purposes of German Security (as defined below), in addition
to the provisions set forth elsewhere in this Agreement and the other Loan
Documents, the provisions set forth in this Section 11.12 shall apply. In the
case of any inconsistency, the provisions set forth in this Section 11.12 shall
prevail.

(b)    With respect to any security interest created under any Security
Agreement governed by German law (the “German Security”), the Administrative
Agent, in its capacity as collateral agent (“Collateral Agent”), shall, in case
of any German Security constituting a non-accessory (nicht akzessorische)
security interest, hold, administer and, as the case may be, enforce or release
such German Security in its own name, but as trustee (Treuhänder) for the
account and benefit of the Secured Parties. The provisions set out in this
Section 11.12 (b) shall not constitute a trust pursuant to New York law but
shall create a fiduciary relationship (Treuhand) under German law.

(c)    In the case of any German Security constituting an accessory
(akzessorische) security interest created by way of pledge or other accessory
instrument, the Collateral Agent shall (i) hold (with regard to its own rights
under Section 11.13 (Parallel Debt owed to the Administrative Agent)),
administer and, as the case may be, enforce or release such German Security in
in its own name on the basis of the abstract acknowledgement of indebtedness
pursuant to Section 11.13 (Parallel Debt owed to the Administrative Agent) and
(ii) administer and, as the case may be, enforce or release such German Security
in the name of and for and on behalf of the Secured Parties, in each case on the
terms and subject to the conditions set forth in this Agreement.

(d)    With regard to any Security Agreement creating any accessory
(akzessorische) German Security and for the purposes of entering into any such
Security Agreement, performing the rights and obligations thereunder, amending,
enforcing and/or releasing such Security Agreement, each Secured Party hereby
instructs and authorizes the Administrative Agent to act as its agent
(Stellvertreter), and releases the Administrative Agent from the restrictions
imposed by Section 181 German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other applicable law, in

 

1 

Subject to review by Quebec counsel.

 

122



--------------------------------------------------------------------------------

each case to the extent legally possible to such Secured Party. A Secured Party
which is barred by its constitutional documents or by-laws from granting such
exemption shall notify the Administrative Agent accordingly.

(e)    Each Secured Party which becomes a party to any Loan Document ratifies
and approves all acts and declarations previously done by the Collateral Agent
on such Secured Party’s behalf (including, for the avoidance of doubt, the
declarations made by the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht)) with respect to the creation or
perfection of any German Security by the Collateral Agent on behalf and for the
benefit of any Secured Party.

(f)    At the request of the Collateral Agent, each Secured Party shall provide
the Collateral Agent with a separate written power of attorney
(Spezialvollmacht) for the purpose of executing any relevant agreements and
documents on their behalf in connection with the German Security. Each Secured
Party hereby ratifies and approves all acts previously done by the Collateral
Agent on such Secured Party’s behalf.

(g)    Each Secured Party (other than the Collateral Agent) hereby instructs the
Collateral Agent (with the right of sub-delegation) to enter into any documents
evidencing German Security and to make and accept all declarations and take all
actions it considers necessary or useful in connection with any German Security
on behalf of such Secured Party (other than the Collateral Agent). The
Collateral Agent shall further be entitled to rescind, release, amend and/or
execute new and different documents securing the German Security for and on
behalf of each Secured Party.

(h)    The Collateral Agent accepts its appointment as agent and administrator
of the German Security on the terms and subject to the conditions set forth in
this Agreement, and the Secured Parties (other than the Collateral Agent), the
Administrative Agent and all other parties to this Agreement agree that, in
relation to the German Security, no Secured Party (other than the Collateral
Agent) shall exercise any independent power to enforce any German Security or
take any other action in relation to the enforcement of the German Security, or
make or receive any declarations in relation thereto.

SECTION 11.13    Parallel Debt Owed to Administrative Agent.

(a)    Subject to clauses (b)(i) and (ii) below, each Borrower hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent as
creditor in its own right and not as a representative of the Secured Parties (by
way of an abstract acknowledgment of debt (abstraktes Schuldanerkenntnis))
amounts equal to any amounts owing from time to time by such Borrower to each of
the Secured Parties under each of the Loan Documents as and when those amounts
are due for payment under the relevant Loan Document.

(b)    Each Borrower and the Administrative Agent acknowledges that the
obligations of each Borrower under clause (a) above are several and are separate
and independent from, and shall not in any way limit or affect, the
corresponding obligations of that Borrower to any Secured Party under any Loan
Document (its “Corresponding Debt”) nor shall the amounts for which each
Borrower is liable under clause (a) above (its “Parallel Debt”) be limited or
affected in any way by its Corresponding Debt; provided that:

(i)    the Administrative Agent shall not demand payment with regard to the
Parallel Debt of any Borrower to the extent that such Borrower’s Corresponding
Debt has been irrevocably paid or (in the case of guarantee obligations)
discharged; and

 

123



--------------------------------------------------------------------------------

(ii)    a Secured Party shall not demand payment with regard to the
Corresponding Debt of any Borrower to the extent that such Borrower’s Parallel
Debt has been irrevocably paid or (in the case of guarantee obligations)
discharged.

(c)    With respect to the Parallel Debt, the Administrative Agent acts in its
own name and not as a trustee, and its claims in respect of the Parallel Debt
shall not be held in trust for the Secured Parties. The security granted under
the Security Agreements to the Administrative Agent to secure the Parallel Debt
is granted to the Administrative Agent in its capacity as creditor of the
Parallel Debt.

(d)    All monies received or recovered by the Administrative Agent pursuant to
this Section 11.13, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any Collateral granted to secure the
Parallel Debt, shall be applied in accordance with this Agreement.

(e)    Without limiting or affecting the Administrative Agent’s rights against
the Credit Parties (whether under this Section 11.13 or under any other
provision of the Loan Documents), each Borrower acknowledges that:

(i)    nothing in this Section 11.13 shall impose any obligation on the
Administrative Agent to advance any sum to any Borrower or otherwise under any
Loan Document, except in its capacity as Lender; and

(ii)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.

SECTION 11.14    Special Appointment of Administrative Agent for Swiss Security.

(a)    With respect to any Swiss Security of accessory (akzessorisch/accessoire)
nature, the Administrative Agent shall act for the other Secured Parties as
direct representative (direkter Stellvertreter/représentant direct) in the name
and for the account of each of the other Secured Parties.

(b)    With respect to any Swiss Security of non-accessory (nicht
akzessorisch/non accessoire) nature, the Administrative Agent shall act for the
other Secured Parties as indirect representative (indirekter
Stellvertreter/représentant indirect) in its own name but for the benefit of all
the other Secured Parties.

SECTION 11.15    Special Appointment for Spanish Law Purposes.

(a)    Each Secured Party empowers (including the power of self-contract
(subcontratar), the power of substitution and sub-empowering (sustitución y
subapoderamiento)) and authorizes the Administrative Agent to perform the
duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Administrative Agent under
or in connection with the Loan Documents together with any other incidental
rights, powers, authorities and discretions, including appearing before a
Spanish public notary to grant or execute any public or private deed related to
this mandate and, specifically, those deemed necessary or appropriate according
to the mandate received (including, but not limited to, documents of
formalization, acknowledgement, confirmation, modification or release,
acceptance of any security or acknowledgement of debts by any Credit Party).
Specifically, the Secured Parties hereby empower the Administrative Agent to
enter into, execute, deliver or enforce any guaranty or security granted in
relation to this Agreement.

 

124



--------------------------------------------------------------------------------

(b)    At the request of the Administrative Agent, a Secured Party that cannot
authorize or empower, or that has not authorized or empowered the Administrative
Agent to act on its behalf, irrevocably undertakes to the Administrative Agent
and the other Secured Parties, to appear and execute with the Administrative
Agent to enable the Administrative Agent to exercise any right, power, authority
or discretion or instrument, including any Spanish Public Document.

(c)    At the request of the Administrative Agent, the Secured Parties undertake
to: (i) grant a power of attorney in favor of the Administrative Agent for any
action to be carried out by the Administrative Agent in Spain under the
instructions received in accordance with this Agreement; and/or (ii) take any
action or appear in any proceeding in Spain, as may be required by the
Administrative Agent and, to such effect, follow the instructions received from
the Administrative Agent.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrowers:

Mitel Networks Corporation

Mitel US Holdings, Inc.

350 Legget Drive

Kanata, Ontario K2K 2W7

Attention: Treasurer

Telephone No.: (613) 592-2122

E-mail: greg.hiscock@mitel.com

With copies to:

Mitel Networks Corporation

Mitel US Holdings, Inc.

350 Legget Drive

Kanata, Ontario K2K 2W7

Attention: Vice President Treasury

E-mail: colin.mcanuff@mitel.com

and

Mitel Networks Corporation

Mitel US Holdings, Inc.

350 Legget Drive

Kanata, Ontario K2K 2W7

Attention: Legal Department

Fax: (613) 592-7802

 

125



--------------------------------------------------------------------------------

If to Citizens as Administrative Agent:

Citizens Bank, N.A.

28 State Street

Boston, Massachusetts 02109

Attention of: Harriette M. Batson

Telephone No.: (617) 994-7062

E-mail: Harriette.M.Batson@citizensbank.com

With a copy to:

King & Spalding LLP

100 N. Tryon St., Suite 3900

Charlotte, North Carolina 28202

Attention of: William Fuller, Esq.

Telephone No.: (704) 503-2589

E-mail: bfuller@kslaw.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such

 

126



--------------------------------------------------------------------------------

purpose by written notice to the Parent and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.    

(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(e)    Platform.

(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Applicable Laws and
Canadian federal and provincial securities Applicable Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities Applicable Laws Canadian federal and
provincial securities Applicable Laws.

SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

 

127



--------------------------------------------------------------------------------

(a)    without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 6.2 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Revolving Credit
Lenders (pursuant to, in the case of any such amendment to a provision hereof
other than Section 6.2, any substantially concurrent request by the Borrowers
for a borrowing of Revolving Credit Loans) to make Revolving Credit Loans when
such Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Sublimit;

(b)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment (it being understood that
a waiver of a mandatory prepayment under Section 4.4(b) shall only require the
consent of the Required Lenders) of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(e)    change Section 5.8 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;

(f)    change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g)    except as otherwise permitted by this Section 12.2, change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(i)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty, any Security Agreement (other than
as authorized in Section 11.9), without the written consent of each Lender; or

 

128



--------------------------------------------------------------------------------

(j)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9, as contemplated by
Section 8.14(g), or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender in its
capacity as such under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender in its capacity as such under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent in its capacity as such under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (v) each Letter of Credit Application may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto; provided that a copy of such amended Letter of Credit Application shall
be promptly delivered to the Administrative Agent upon such amendment or waiver
and (vi) the Administrative Agent and the Borrowers shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.15 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

SECTION 12.3    Expenses; Indemnity.

(a)    Costs and Expenses. The Borrowers and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand

 

129



--------------------------------------------------------------------------------

for payment thereunder and (iii) all reasonable out of pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel, which shall be limited to one U.S. counsel and one Canadian counsel (in
addition to up to one local counsel in each applicable local jurisdiction) for
all Indemnitees and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each applicable jurisdiction to the affected
Indemnitee who have informed you of such conflict and thereafter retains such
additional counsel), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys fees (which shall be
limited to one U.S. counsel and one Canadian counsel (in addition to up to one
local counsel in each applicable local jurisdiction) for all Indemnitees and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable jurisdiction to the affected Indemnitee
who have informed you of such conflict and thereafter retains such additional
counsel), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee. This Section 12.3(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any

 

130



--------------------------------------------------------------------------------

Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Revolving
Credit Exposure at such time, or if the Revolving Credit Exposure has been
reduced to zero, then based on such Lender’s share of the Revolving Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to any Issuing Lender or the
Swingline Lender solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving Credit
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.9.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Loan Document, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby absent the
gross negligence, bad faith or willful misconduct of such Indemnitee.

(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, the Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness;

 

131



--------------------------------------------------------------------------------

provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.4 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, such Issuing Lender and the Swingline Lender agree to notify the Parent
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 12.5    Governing Law; Jurisdiction, Etc.

(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers or any other Credit Party or its properties in the courts of any
jurisdiction.

(c)    Waiver of Venue. The Borrowers and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

132



--------------------------------------------------------------------------------

SECTION 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 12.8    Injunctive Relief. The Borrowers recognize that, in the event
the Borrowers fail to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

 

133



--------------------------------------------------------------------------------

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment in respect
of the Revolving Credit Facility, or $1,000,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Parent (such consent not to be unreasonably withheld
or delayed; provided that any such withholding of consent shall be deemed to be
reasonable if the proposed assignment is to a Disqualified Institution) shall be
required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund (to the extent that such assignment is not made to a
Disqualified Institution); provided, that the Parent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender an Affiliate of a Lender or an Approved Fund; and

(C)    the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

134



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of their Subsidiaries or Affiliates, (B) any
Disqualified Institution or their Affiliates or (C) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    [Reserved].

(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.10, 5.11, 5.12, 5.13 and 12.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of

 

135



--------------------------------------------------------------------------------

rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrowers or any of the Borrowers’ Subsidiaries or Affiliates,
which shall be null and void.)

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Disqualified Institution, a Defaulting
Lender or the Borrowers or any of the Borrowers’ Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.11, 5.12 and 5.13 (subject to the requirements and
limitations therein, including the requirements under Section 5.13(g) (it being
understood that the documentation required under Section 5.13(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.14 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.12 or 5.13, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.14(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.8 as though it were a Lender.

 

136



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations;
provided, further, that notwithstanding any other provisions of this Agreement,
any Participant claiming the benefits of Section 5.13 shall be required to
provide the applicable Withholding Agent with the documentation required under
Section 5.13 in accordance with Section 5.13 as if such Participant were a
lender. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f)    Spanish Law Procedure for Assignment or Transfer. In relation to any
Security Agreement governed by Spanish law or any Subsidiary Guaranty granted by
a Spanish Credit Party, each Spanish Credit Party and each other party hereto
irrevocably agrees that (in accordance with article 1,528 of the Spanish Civil
Code) in the event of any assignment or transfer pursuant to this Section 12.9,
the security interests created under, together with all rights and remedies
arising under, each Security Agreement governed by Spanish law and each Loan
Document entered into by a Spanish Credit Party, shall be deemed to have been
automatically transferred to the successor or assign as new Lender and
maintained in full force and effect.

(i)    At the request of a new Lender:

the assigning or transferring Lender, the Administrative Agent and such new
Lender shall (A) notarize the applicable Assignment and Assumption before a
Spanish notary public and all powers of attorney granted to the Administrative
Agent shall be duly ratified and, when applicable, (B) file the applicable
Assignment and Assumption with any relevant registry to ensure that any Security
Agreements governed by Spanish law subject to registration are registered in the
name of the new Lender;

any Credit Party shall execute all public or private documents required by the
new Lender to evidence the assignment and the transfer of the benefit of the
interests in the Security Agreements governed by Spanish law.

(ii)    The Credit Parties, the Administrative Agent and the Lenders irrevocably
agree that in the event of any assignment pursuant to this Section 12.9, the
Subsidiary Guaranty granted by each Spanish Credit Party shall remain in full
force and effect and shall benefit the new Lenders as if they were initial
Lenders. The Credit Parties will take such steps as the

 

137



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, including appearing before a notary
public in Spain to execute any relevant documents as a Spanish Public Document
for the purpose of ensuring that the new Lender has the benefit of any
Subsidiary Guaranty granted by each Spanish Credit Party.

(iii)    Additionally, the parties hereto expressly agree, for the purposes of
article 1,204 of the Spanish Civil Code, that the obligations of each Spanish
Credit Party under the Loan Documents and of any Credit Party under any Security
Agreement governed by Spanish law will continue in full force and effect
following any transfer by way of novation under Section 12.9.

SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (other than to any Disqualified Institution) (a) to its
Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); provided, however, that
the Administrative Agent, Lender or Issuing Lender, as applicable, agrees to
seek confidential treatment with respect to any such disclosure to the extent
legally permitted to do so, (c) to the extent required by Applicable Laws or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrowers and their Subsidiaries, the Loans
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrowers and their Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Parent, (i) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a non-confidential
basis from a third party that is not, to such Person’s knowledge, subject to
confidentiality obligations to the Borrowers, (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by the
Administrative Agent

 

138



--------------------------------------------------------------------------------

or such Lender or Issuing Lender, as applicable, or (m) for purposes of
establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from or on behalf of any Credit
Party or any Subsidiary thereof relating to any Credit Party or any Subsidiary
thereof or any of their respective businesses, other than any such information
that was available to the Administrative Agent, any Lender or any Issuing Lender
on a nonconfidential basis prior to disclosure by or on behalf of any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from or on behalf of a Credit Party or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 12.13    Survival.

(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate delivered hereunder
or in any Loan Documents (including, but not limited to, any such representation
or warranty made in or in connection with any amendment thereto) shall
constitute representations and warranties made under this Agreement. All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date (except those that are expressly made
as of a specific date), shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.

(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of Section 12.3 and under any other provision of this Agreement and under the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

139



--------------------------------------------------------------------------------

SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Issuing Lender) and the Revolving Credit Commitment has
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 12.18    USA PATRIOT Act, etc..

(a)    The Administrative Agent and each Lender hereby notifies the Borrowers
that pursuant to the requirements of the PATRIOT Act, each of them is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act.

(b)    The Lenders may be subject to Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and “know your customer” rules and regulations, and
they hereby notify each Credit Party that in order to comply with such
legislations, rules and regulations, they may be, among other things, required
to obtain, verify and record information pertaining to such Credit Party, which
information may relate to among other things, the names, addresses, corporate
directors, corporate registration numbers, corporate tax numbers, corporate
shareholders and banking transactions of such Credit Party. Each Credit Party
hereby agrees to take such actions and to provide, upon request, such
information and access to information regarding such Credit Party is required to
enable the Lenders to comply with such Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and “know your customer” rules and regulations.

 

140



--------------------------------------------------------------------------------

SECTION 12.19    Independent Effect of Covenants. The Borrowers expressly
acknowledge and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and the Borrowers are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their Affiliates, stockholders, creditors or employees
or any other Person, (iii) none of the Administrative Agent, the Arrangers or
the Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrowers or any of their Affiliates on other matters) and none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrowers or any of their Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the
Borrowers and their Affiliates, and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arrangers or Affiliate thereof were not a
Lender or Arrangers or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrowers or any
Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate thereof
may accept fees and other consideration from the Parent, the Borrowers or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrowers or any Affiliate of the foregoing.

SECTION 12.21    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency

 

141



--------------------------------------------------------------------------------

into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 12.22    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrowers or any of
their Subsidiaries or further restricts the rights of the Borrowers or any of
their Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

SECTION 12.23    Flood Diligence. Each of the parties hereto acknowledges and
agrees that, if any real property located in the United States is subject to a
Mortgage pursuant to this Agreement or any other Loan Document, any increase,
extension or renewal of any of the Commitments or Loans (including the provision
of Incremental Loans or any other incremental credit facilities hereunder, but
excluding (i) any continuation or conversion of borrowings, (ii) the making of
any Revolving Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (A) the prior delivery of
all flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such real
property as required by Flood Insurance Laws and as otherwise reasonably
required by the Administrative Agent and (B) the Administrative Agent shall have
received written confirmation from each Lender that is a U.S. Person that flood
insurance due diligence and flood insurance compliance has been completed by
each Lender that is a U.S. Person (such written confirmation not to be
unreasonably withheld, conditioned or delayed).

SECTION 12.24    Quebec Interpretation. For all purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall include “movable property”,
(b) “real property” shall include “immovable property”, (c) “tangible property”
shall include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the Code or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
corporeal movable property” other than chattel paper, documents of title,

 

142



--------------------------------------------------------------------------------

instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim” or “rank”,
as applicable, (q) “survey” shall include “certificate of location and plan”,
(r) “fee simple title” shall include “ownership”, (s) “leasehold interest” shall
be deemed to include a “valid lease” and (t) “lease” shall be deemed to include
a “contract of leasing (credit-bail)”..

SECTION 12.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[Signature pages to follow]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

MITEL NETWORKS CORPORATION, as a Borrower By:  

/s/ Greg Hiscock

Name:   Greg Hiscock Title:   Vice President, General Counsel & Corporate
Secretary MITEL US HOLDINGS, INC., as a Borrower By:  

/s/ Greg Hiscock

Name:   Greg Hiscock Title:   Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AGENTS AND LENDERS: CITIZENS BANK, N.A., as Administrative Agent, Swingline
Lender, Issuing Lender and Lender By:  

/s/ Sean J. Lynch

Name:   Sean J. Lynch Title:   Managing Director



--------------------------------------------------------------------------------

LENDER: HSBC BANK CANADA, as a Lender By:  

/s/ Casey Coates

Name:   Casey Coates Title:   Managing Director, Global Banking By:  

/s/ My Le

Name:   My Le Title:   Director, Global Banking



--------------------------------------------------------------------------------

LENDER: CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender By:  

/s/ Jordan Stewart

Name:   Jordan Stewart Title:   Director By:  

/s/ Stephen Redding

Name:   Stephen Redding Title:   Managing Director



--------------------------------------------------------------------------------

LENDER: BANK OF MONTREAL, CHICAGO BRANCH, as a Lender By:  

/s/ Brian L. Banke

Name:   Brian L. Banke Title:   Managing Director



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a Lender
By:  

/s/ Julie Griffin

Name:   Julie Griffin Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER: EXPORT DEVELOPMENT CANADA, as a Lender By:  

/s/ Danielle Dunlop

Name:   Danielle Dunlop Title:   Financing Manager By:  

/s/ Margaret Michalski

Name:   Margaret Michalski Title:   Senior Financing Manager



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ David A. Wild

Name:   David A. Wild Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK, as a Lender By:  

/s/ Suzanne Rode

Name:   Suzanne Rode Title:   Managing Director By:  

/s/ Charles Ritchie

Name:   Charles Ritchie Title:   Managing Director



--------------------------------------------------------------------------------

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH, as a Lender By:  

/s/ Jack Shuai

Name:   Jack Shuai Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

REVOLVING CREDIT NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, MITEL US HOLDINGS, INC., a Delaware
corporation (the “U.S. Borrower”) and MITEL NETWORKS CORPORATION, a corporation
organized under the laws of Canada (the “Parent”; together with the U.S.
Borrower, the “Borrowers” and each individually, a “Borrower”) hereby
unconditionally promise to pay on the Revolving Credit Maturity Date (as defined
in the Credit Agreement referred to below), to [                    ] or its
registered assigns (the “Lender”), at the office of Citizens Bank, N.A., in
lawful money of the United States of America and in immediately available funds,
the aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the undersigned pursuant to Section 2.1 of the Credit Agreement
referred to below. The Borrowers further agree to pay interest in like money at
such office on the unpaid principal amount hereof and, to the extent permitted
by law, accrued interest in respect hereof from time to time from the date
hereof until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, dated as of March 9, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Borrowers, the Lenders and Citizens Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable, all as
and to the extent provided therein. In the event this Revolving Credit Note is
not paid when due at any stated or accelerated maturity, the Borrowers agree to
pay, in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Revolving Credit Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Revolving Credit Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

This Revolving Credit Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.2 (Other Definitions and Provisions) and 12.5 (Governing
Law, Jurisdiction, Etc.).

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date and at the place first written above.

 

MITEL US HOLDINGS, INC. By:  

 

Name:   Title:   MITEL NETWORKS CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Revolving Credit Note]



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

SWINGLINE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, MITEL US HOLDINGS, INC., a Delaware
corporation (the “U.S. Borrower”) and MITEL NETWORKS CORPORATION, a corporation
organized under the laws of Canada (the “Parent”; together with the U.S.
Borrower, the “Borrowers” and each individually, a “Borrower”) hereby
unconditionally promise to pay on the Revolving Credit Maturity Date (as defined
in the Credit Agreement referred to below), to [                    ] or its
registered assigns (the “Swingline Lender”), at the office of Citizens Bank,
N.A., in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Swingline Loans
made by the Lender to the undersigned pursuant to Section 2.2(a) of the Credit
Agreement referred to below. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of March 9, 2017 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”), by and among the
Borrowers, the Lenders and Citizens Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”), and the holder is entitled to the benefits
thereof. Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable, all as and to the
extent provided therein. In the event this Swingline Note is not paid when due
at any stated or accelerated maturity, the Borrowers agree to pay, in addition
to principal and interest, all costs of collection, including reasonable
attorneys’ fees.

All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Swingline Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

This Swingline Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.2 (Other Definitions and Provisions) and 12.5 (Governing
Law, Jurisdiction, Etc.).



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

MITEL US HOLDINGS, INC. By:  

 

Name:   Title:   MITEL NETWORKS CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Swingline Note]



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF]

TERM LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned MITEL US HOLDINGS, INC., a Delaware
corporation (the “U.S. Borrower”) and MITEL NETWORKS CORPORATION, a corporation
organized under the laws of Canada (the “Parent”; together with the U.S.
Borrower, the “Borrowers” and each individually, a “Borrower”) hereby
unconditionally promise to pay, on the Term Loan Maturity Date (as defined in
the Credit Agreement referred to below), to [                    ] or its
registered assigns (the “Lender”) at the office of Citizens Bank, N.A., in
lawful money of the United States of America and in immediately available funds,
the aggregate unpaid principal amount of the Term Loan made by the Lender to the
undersigned pursuant to Section 4.1 of the Credit Agreement referred to below.
The undersigned further agree(s) to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, dated as of March 9, 2017 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrowers, the Lenders and Citizens Bank, N.A., as administrative
agent for the Lenders (the “Administrative Agent”), and the holder is entitled
to the benefits thereof. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Term Loan Note is not paid when due at any stated or
accelerated maturity, the Borrowers agree to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Term Loan Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

This Term Loan Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.2 (Other Definitions and Provisions) and 12.5 (Governing
Law, Jurisdiction, Etc.).



--------------------------------------------------------------------------------

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TERM LOAN NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Term Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

MITEL US HOLDINGS, INC. By:  

 

Name:   Title:   MITEL NETWORKS CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Term Loan Note]



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF BORROWING

 

TO:  

Citizens Bank, N.A., as Administrative Agent

RE:  

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

DATE:   [Date]

 

 

Pursuant to Section [2.3(a)] [4.2] [5.15] of the Credit Agreement, Parent hereby
requests on behalf of the [Borrowers] [US Borrower] the following (the “Proposed
Borrowing”):

[Incremental Loans be made as follows:]2

 

Date

 

[Type of

Incremental

Loans]

 

Amount

 

Interest

Rate

(Base Rate/

LIBOR Rate)

 

Interest

Period

(one, two, three,

six or twelve

months

— for LIBOR

Rate only)

       

Revolving Credit Loans be made as follows:

 

Date

 

Amount

 

Currency

 

Interest

Rate

(Base Rate/

LIBOR Rate)

 

Interest

Period

(one, two, three, six

or twelve months

— for LIBOR Rate

only)

                       

 

NOTE:  

REVOLVING CREDIT LOAN BORROWINGS THAT ARE (A) BASE RATE LOANS MUST BE IN A
MINIMUM AGGREGATE AMOUNT OF $500,000 AND IN INTEGRAL MULTIPLES OF $100,000 IN
EXCESS THEREOF AND (B) LIBOR

 

2 

Only to be used in connection with an Incremental Facility issued pursuant to
Section 5.15.



--------------------------------------------------------------------------------

 

RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 AND IN INTEGRAL
MULTIPLES OF $500,000 IN EXCESS THEREOF.

Swingline Loans to be made on [date] as follows:

Swingline Loans requested:

 

  (1)   Total Amount of Swingline Loans    $              

 

NOTE:  

SWINGLINE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $100,000 AND IN
INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

(a)    The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the date of the Proposed
Borrowing with the same effect as if made on and as of such date (except for any
such representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty remains true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty is true and correct in all respects as of such
earlier date).

(b)    No Default or Event of Default has occurred and is continuing on the date
of the Proposed Borrowing or immediately after giving effect to the Proposed
Borrowing unless such Default or Event of Default has been cured or waived in
accordance with the Credit Agreement.

(c)    Immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of the aggregate
principal amount of outstanding Revolving Credit Loans plus outstanding
Swingline Loans plus outstanding L/C Obligations does not exceed the Revolving
Credit Commitment then in effect, (ii) the outstanding L/C Obligations do not
exceed the L/C Commitment and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Commitment.

(d)    All conditions set forth in Section [2.3(a)] [4.2] and 6.2 of the Credit
Agreement shall have been satisfied.

(e)    [If a Swingline Loan is requested] All conditions set forth in
Section 2.2 of the Credit Agreement shall have been satisfied.

(f)    Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, (i) all conditions set forth in Section 3.1 shall have
been satisfied and (ii) there shall exist no Revolving Credit Lender that is a
Defaulting Lender unless the Issuing Lender has entered into satisfactory
arrangements with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s risk with respect to such Defaulting Lender.

(g)    Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.2 shall have been satisfied
and (ii) there shall exist no

 

2



--------------------------------------------------------------------------------

Revolving Credit Lender that is a Defaulting Lender unless the Swingline Lender
has entered into satisfactory arrangements with the Borrower or such Defaulting
Lender to eliminate the Swingline Lender’s risk with respect to such Defaulting
Lender.

[(h)    [If an Incremental Loan is requested] All conditions set forth in
Section 5.15 of the Credit Agreement shall have been satisfied.]

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ACCOUNT DESIGNATION NOTICE

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless Parent shall designate, in writing to the
Administrative Agent, one or more other accounts:

Bank Name: [                                        ]

ABA Routing Number: [                    ]

Account Number: [                            ]

[TO BE COMPLETED BY BORROWERS]

Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.

This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Account Designation Notice]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

NOTICE OF PREPAYMENT

[Date]

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

Re:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

Ladies and Gentlemen:

This letter shall constitute written notice to the Lender pursuant to Section
[2.4(c)] [4.4(a)] of the Credit Agreement of the Borrowers’ intent to prepay the
[Revolving Credit Loan][Swingline Loan] [Term Loans] listed below in the amount
corresponding to such Loan[s] on or about the corresponding date listed below
(the “Scheduled Prepayment Date”).

 

Scheduled

Prepayment Date

 

Amount

 

Currency

 

Type of Loan

(Revolving Credit Loan/

Swingline Loan/Initial
Term Loan/Incremental
Term Loan)

 

Interest

Rate

(Base Rate/

LIBOR Rate)

                       

 

NOTE:

PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE AMOUNT OF (A) $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF WITH RESPECT TO REVOLVING CREDIT LOANS
THAT ARE BASE RATE LOANS (OTHER THAN SWINGLINE LOANS), (B) $1,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF WITH RESPECT TO REVOLVING CREDIT LOANS
THAT ARE LIBOR RATE LOANS, (C) $100,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF WITH RESPECT TO SWINGLINE LOANS AND (D) $1,000,000 OR ANY WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF WITH RESPECT TO TERM LOANS

[This letter is delivered in connection with a refinancing or incurrence of
Indebtedness, the proceeds of which shall be used to prepay all outstanding
Obligations under the Credit Facility and is consequently contingent upon the
consummation of such refinancing or incurrence and may be revoked



--------------------------------------------------------------------------------

by the Borrowers in the event such refinancing or incurrence is not consummated.
The Borrowers will forward to you draft release documents to be reviewed in
connection with the release of the Collateral.]3

Notwithstanding the foregoing, this letter shall not be construed as a waiver of
any rights of the Borrowers or any of the other Credit Parties under the Credit
Agreement and the other Loan Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3 

Include if prepayment is to be a prepayment in full of the Credit Facility.

 

2



--------------------------------------------------------------------------------

Sincerely,

 

MITEL US HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

MITEL NETWORKS CORPORATION

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Notice of Prepayment]



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

NOTICE OF CONVERSION/CONTINUATION

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to Section 5.4 of the Credit Agreement, the Borrowers hereby request
                     conversion (the “Proposed Conversion”) or
                     continuation of the following Loans be made as follows (the
“Proposed Continuation”):

 

Applicable

Loan

 

Current

Interest Rate

and Interest

Period

 

Date

 

Amount to

be

converted/

extended

 

Requested Interest

Rate

(Base Rate/

LIBOR Rate)

 

Requested Interest

Period

(one, two, three, six or

twelve4 months

— for LIBOR Rate only)

                             

 

NOTE:

PARTIAL CONVERSIONS THAT ARE (A) BASE RATE LOANS MUST BE IN A MINIMUM AGGREGATE
AMOUNT OF $500,000 AND IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF AND
(B) LIBOR RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 AND IN
INTEGRAL MULTIPLES OF $500,000 IN EXCESS THEREOF.

The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing on the date of the Proposed Conversion or Proposed
Continuation or immediately after giving effect to the Proposed Conversion or
Proposed Continuation unless such Default or Event of Default has been cured or
waived in accordance with the Credit Agreement.

This Notice of Conversion/Continuation may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4 

Notice for LIBOR Rate Loans having an Interest Period of twelve months must be
received four (4) Business Days prior to the requested date of such borrowing.



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Notice of Conversion/Continuation]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

OFFICER’S COMPLIANCE CERTIFICATE

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

For the fiscal [quarter] [year] ended [            ,         ].

The undersigned hereby certifies in his/her capacity as an officer and not in
his/her individual capacity on behalf of the Credit Parties that, to the best of
his/her knowledge, with respect to the Credit Agreement:

(a)    The financial statements delivered for the fiscal period referred to
above present fairly the financial position of the Borrowers and their
Subsidiaries on a Consolidated basis for the period indicated above, in
conformity with GAAP (subject, in the case of unaudited financial statements, to
normal year-end audit adjustments and the absence of footnotes) applied on a
consistent basis (subject to any changes in GAAP).

(b)    Except as otherwise noted herein, I have obtained no knowledge of any
Default or Event of Default under the Credit Agreement;5

(c)    Attached hereto on Schedule A is a calculation of Consolidated EBITDA for
the fiscal quarter referred to above and the year to date period then ended
(including a detailed explanation of adjustments made in the calculation).

(d)    Attached hereto on Schedule B are calculations in reasonable detail
demonstrating compliance by the Borrowers with the financial covenants set forth
Section 9.15 of the Credit Agreement as of the last day of such period referred
to above.

(e)    [Attached hereto on Schedule C is a discussion and analysis of the
attached financial statements by Parent’s management.]6

 

 

5 

If the undersigned has knowledge that a Default or Event of Default has occurred
and is continuing, an explanation of such Default or Event of Default shall be
provided on a separate page attached hereto.

6 

Applicable only to Officer’s Compliance Certificate being delivered in
connection with the delivery of financial statements required under Section
8.1(b) of the Credit Agreement.



--------------------------------------------------------------------------------

(f)    [Attached hereto on Schedule D is a certificate of the independent
certified public accountants of Parent certifying such financial statements that
in connection with their audit, no knowledge was obtained of any Event of
Default with respect to accounting matters.]7

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

7 

Applicable only to Officer’s Compliance Certificates being delivered in
connection with the delivery of the financial statements required under Section
8.1(a) of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION By:  

 

Name:   Title:8  

 

 

8 

The Officer’s Compliance Certificate must be signed by the chief financial
officer, treasurer or controller of Parent.

 

[Signature Page to Officer’s Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE A

Consolidated EBITDA

[Calculations Attached]



--------------------------------------------------------------------------------

SCHEDULE B

Financial Covenant Calculations

[Calculations Attached]



--------------------------------------------------------------------------------

[SCHEDULE C

Discussion and Analysis]

[Attached]



--------------------------------------------------------------------------------

[SCHEDULE D

Accountants’ Certificate]

[Attached]



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]9 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1.

 

Assignor[s]:

 

 

     

 

 

2.

 

Assignee[s]:

 

 

     

 

   

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

3.

 

Borrowers:

 

MITEL US HOLDINGS, INC., a Delaware corporation

 

9 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

     

MITEL NETWORKS CORPORATION, a corporation organized _ under the laws of Canada

4.

  

Administrative Agent:

  

Citizens Bank, N.A., as the administrative agent under the Credit Agreement.

5.

  

Credit Agreement:

  

Credit Agreement dated as of March 9, 2017, by and among the Borrowers, the
lenders and other financial institutions from time to time party thereto, and
Citizens Bank, N.A., as Administrative Agent.

6.

  

Assigned Interest[s]:

  

 

Assignor[s]

 

Assignee[s]

 

Facility

Assigned

 

Aggregate

Amount of
Commitment/

Loans for all

Lenders

 

Amount of

Commitment/

Loans Assigned

 

Percentage

Assigned of

Commitment/

Loans

 

CUSIP

Number

      $   $   %         $   $   %         $   $   %  

 

[7.

  

Trade Date:

  

                    ]10

     

Effective Date:             , 20    .

     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

[Consented to and] Accepted: CITIZENS BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

[Consented to:]11 MITEL NETWORKS CORPORATION, a corporation organized under the
laws of Canada By:  

 

Name:   Title:  

 

 

11 

Delete signature block if consent is not required under Section 12.9 of the
Credit Agreement.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements set forth in the definition of
Eligible Assignee and in subsections 12.9(b)(v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the



--------------------------------------------------------------------------------

Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a “signature” of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to the provisions of Section 5.13(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code (c) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (d) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (e) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business or are effectively connected but are not includible in the
undersigned’s gross income for U.S. federal income tax purposes under an income
tax treaty.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the U.S. Borrower and the
Administrative Agent, and (ii) the undersigned shall have at all times furnished
the U.S. Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.



--------------------------------------------------------------------------------

Delivery of this Certificate by telecopy shall be effective as an original.

 

                                                                              
         , as a Lender By:  

 

Name:  

 

Title:  

 

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to the provisions of Section 5.13(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (d) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(e) the interest payments with respect to such participation are not effectively
connected with the undersigned’s conduct of a U.S. trade or business or are
effectively connected but are not includible in the undersigned’s gross income
for U.S. federal income tax purposes under an income tax treaty.

The undersigned has furnished its participating Lender and the U.S. Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



--------------------------------------------------------------------------------

Delivery of this Certificate by telecopy or other electronic means shall be
effective as an original.

 

                                                                              
         , as a Lender By:  

 

Name:  

 

Title:  

 

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to the provisions of Section 5.13(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (e) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (f) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business or are effectively connected but are not includible in
the partners/members’ gross income for U.S. federal income tax purposes under an
income tax treaty.

The undersigned has furnished its participating Lender and the U.S. Borrower
with Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



--------------------------------------------------------------------------------

Delivery of this Certificate by telecopy or other electronic means shall be
effective as an original.

 

                                                                              
         , as a Lender By:  

 

Name:  

 

Title:  

 

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

TO:

Citizens Bank, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 9, 2017, by and among MITEL US HOLDINGS,
INC., a Delaware corporation, as the U.S. Borrower (the “U.S. Borrower”), MITEL
NETWORKS CORPORATION, a corporation organized under the laws of Canada
(“Parent”; and together with the U.S. Borrower, the “Borrowers” and each
individually, a “Borrower”), the Lenders and Citizens Bank, N.A., as
Administrative Agent for the Lenders (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to the provisions of Section 5.13(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (d) the undersigned is not, and none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (e) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Code, and (f) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business or are effectively connected but are not includible in
the partners/members’ gross income for U.S. federal income tax purposes under an
income tax treaty.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the U.S. Borrower
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the U.S. Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

Delivery of this Certificate by telecopy or other electronic means shall be
effective as an original.

 

                                                                              
         , as a Lender By:  

 

Name:  

 

Title:  

 

 

[Signature Page to U.S. Tax Compliance Certificate]